Exhibit 10.1
EXECUTION VERSION


















--------------------------------------------------------------------------------



_______________________________________


TOWNSEND HOLDINGS LLC


THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
_______________________________________




Dated as of January 14, 2016




THE COMPANY INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF
AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I CERTAIN DEFINITIONS
1


Section 1.1
Certain Capitalized Terms
1


Section 1.2
Index of Defined Terms
11


ARTICLE II ORGANIZATIONAL MATTERS
12


Section 2.1
Formation
12


Section 2.2
The Certificate, Etc.
13


Section 2.3
Name
13


Section 2.4
Purpose
13


Section 2.5
Powers of the Company
13


Section 2.6
Foreign Qualification
14


Section 2.7
Principal Office; Registered Office
15


Section 2.8
Term
15


Section 2.9
No State-Law Partnership
15


Section 2.10
Records and Accounting
15


Section 2.11
Fiscal Year
15


ARTICLE III UNITS AND UNITHOLDERS
16


Section 3.1
Classes of Units
16


Section 3.2
Unit Ledger
16


Section 3.3
Initial Units
17


Section 3.4
Issuance of Additional Units and Interests
17


Section 3.5
Capital Incentive Units
19


Section 3.6
Voting; Unitholder Meetings
22


Section 3.7
Representations and Warranties of Unitholders
23


Section 3.8
Limitation of Liability; Duties
23


Section 3.9
Lack of Authority
24


Section 3.10
Title to Company Assets
24


Section 3.11
No Right of Partition
24


Section 3.12
Investment Opportunities and Conflicts of Interest
24


Section 3.13
Transactions Between the Company and the Unitholders
25


Section 3.14
Withdrawal and Resignation of Unitholders
26


Section 3.15
Loans From Unitholders
26


Section 3.16
Transmission of Communications
26


Section 3.17
Conversion of Capital Incentive Units
26


ARTICLE IV DISTRIBUTIONS
26


Section 4.1
Distributions Generally
26


Section 4.2
Tax Distributions
29


Section 4.3
Intentionally Omitted.
30


Section 4.4
Persons Receiving Distributions
30


Section 4.5
Certain Repurchases and Redemptions
30


ARTICLE V BOARD OF MANAGERS; OFFICERS
31


Section 5.1
Management by the Board of Managers
31


Section 5.2
Composition and Election of the Board of Managers
32




i

--------------------------------------------------------------------------------




Section 5.3
Board Meetings and Actions by Written Consent
35


Section 5.4
Committees; Delegation of Authority and Duties
37


Section 5.5
Officers
37


Section 5.6
Company Funds
38


ARTICLE VI EXCULPATION AND INDEMNIFICATION
38


Section 6.1
Exculpation
38


Section 6.2
Right to Indemnification
38


Section 6.3
Advance Payment
39


Section 6.4
Indemnification of Employees and Agents
39


Section 6.5
Appearance as a Witness
40


Section 6.6
Nonexclusivity of Rights
40


Section 6.7
Insurance
40


Section 6.8
Limitation
41


Section 6.9
Third Party Beneficiaries
41


Section 6.10
Savings Clause
41


ARTICLE VII CERTAIN TAX AND ACCOUNTING MATTERS
41


Section 7.1
Partnership for Tax Purposes
41


Section 7.2
Capital Accounts
41


Section 7.3
Negative Capital Accounts
42


Section 7.4
Transfer of Capital Accounts
43


Section 7.5
Allocations
43


Section 7.6
Special Allocations
43


Section 7.7
Tax Allocations
45


Section 7.8
Payments Attributable to a Unitholder
45


Section 7.9
Tax Returns
46


Section 7.10
Tax Information
46


Section 7.11
Tax Elections
46


Section 7.12
Tax Matters Partner
46


Section 7.13
Code Section 83 Safe Harbor Election; Code Section 83(b) Election
46


ARTICLE VIII TRANSFER OF COMPANY INTERESTS
47


Section 8.1
Transfers by Unitholders
47


Section 8.2
Effect of Assignment
48


Section 8.3
Participation Rights
49


Section 8.4
Sale of the Company
50


Section 8.5
Repurchase Rights
52


Section 8.6
Restriction on Transfer
55


Section 8.7
Transfer Fees and Expenses
55


Section 8.8
Void Transfers
55


ARTICLE IX ADMISSION OF UNITHOLDERS
56


Section 9.1
Substituted Unitholders
56


Section 9.2
Additional Unitholders
56


Section 9.3
Optionholders
56


ARTICLE X DISSOLUTION AND LIQUIDATION
56




ii

--------------------------------------------------------------------------------




Section 10.1
Dissolution
56


Section 10.2
Liquidation and Termination
57


Section 10.3
Cancellation of Certificate
58


Section 10.4
Reasonable Time for Winding Up
58


Section 10.5
Return of Capital
58


ARTICLE XI VALUATION
58


Section 11.1
Determination
58


Section 11.2
Fair Market Value
59


ARTICLE XII CHANGE IN BUSINESS FORM; MERGER
60


Section 12.1
Incorporation of the Company
60


Section 12.2
Conversion to Limited Partnership
61


Section 12.3
Merger Generally
61


ARTICLE XIII CERTAIN COVENANTS
61


Section 13.1
Financial Statements and Other Information
61


Section 13.2
Inspection Rights
63


Section 13.3
Covenant Conditions
63


Section 13.4
Internal Controls and Cooperation
63


Section 13.5
Closing Distribution
64


ARTICLE XIV GENERAL PROVISIONS
64


Section 14.1
Power of Attorney
64


Section 14.2
Amendments
64


Section 14.3
Remedies
66


Section 14.4
Successors and Assigns
66


Section 14.5
Severability
66


Section 14.6
Opt-in to Article 8 of the Uniform Commercial Code
66


Section 14.7
Notice to Unitholder of Provisions
66


Section 14.8
Counterparts
66


Section 14.9
Consent to Jurisdiction
66


Section 14.10
Descriptive Headings; Interpretation
67


Section 14.11
Applicable Law
67


Section 14.12
MUTUAL WAIVER OF JURY TRIAL
67


Section 14.13
Addresses and Notices
68


Section 14.14
Creditors
68


Section 14.15
No Waiver
68


Section 14.16
Further Action
68


Section 14.17
Right of Offset
68


Section 14.18
Entire Agreement
69


Section 14.19
Electronic Delivery
69


Section 14.20
Survival
69


Section 14.21
Certain Acknowledgments
69


Section 14.22
Exercise of Rights Granted to the Investors and their Affiliates
70




iii

--------------------------------------------------------------------------------




TOWNSEND HOLDINGS LLC
THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of
January 14, 2016 and effective as of the Closing, is entered into by and among
Townsend Holdings LLC, a Delaware limited liability company (the "Company"), the
Unitholders and, solely with respect to its obligations under Section 8.5,
NorthStar Asset Management Group Inc. As used herein “as of the date hereof”
shall mean as of the date of the Closing.
This Agreement amends and restates effective as of the Closing in its entirety
the Company's Second Amended and Restated Limited Liability Company Agreement,
dated October 15, 2015, by and among the Company and its Unitholders (and as
further amended or modified from time to time in accordance with the terms
thereof, the "Prior LLC Agreement").
As of the date hereof, Thunder Investor T-II, LLC constitutes the holder of the
Required Interest.
Pursuant to Section 14.2 of the Prior LLC Agreement, the Company and Thunder
Investor T-II, LLC desire to amend the Prior LLC Agreement as set forth herein
effective as of the Closing for the purpose of changing the terms of the Prior
LLC Agreement as set forth herein and reaffirming the other terms and provisions
of the Prior LLC Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
Section 1.1    Certain Capitalized Terms. Capitalized terms used but not
otherwise defined herein shall have the following meanings:
"Additional Unitholder" means a Person that is admitted to the Company as a
Unitholder pursuant to Section 9.2.
"Adjusted Capital Account Deficit" means with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person's Capital Account
balance shall be
(i)    reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and
(ii)    increased for any amount such Person is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to Minimum Gain).

1



--------------------------------------------------------------------------------




"Affiliate" of any particular Person means (i) any other Person controlling,
controlled by, or under common control with such particular Person, where
"control" means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise, and (ii) if such Person is a partnership,
any partner thereof.
"Affiliated Institution" means, with respect to any Indemnified Person, any
corporation, limited liability company, investment fund, institutional investor
or other financial intermediary with which such Unitholder, Manager, Officer or
other Person is Affiliated or of which such Indemnified Person is a member,
partner or employee.
"Agreement" means this Third Amended and Restated Limited Liability Company
Agreement, as amended or modified from time to time in accordance with the terms
hereof.
"Board" means the board of managers of the Company, which shall have the power
and authority described in this Agreement (as amended from time to time),
including the power and authority described in Article V.
"Book Value" means, with respect to any Company property, the Company's adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g), except that in the case of any property contributed to
the Company, the Book Value of such property shall initially equal the Fair
Market Value of such property.
"Business" means the businesses of the Company and its Subsidiaries.
“Call Price” means: (i) if the Employee Unitholder’s employment was terminated
for any reason other than a termination by the Company or its Subsidiaries for
Cause, then the Put Price for such Unit on the applicable Redemption Date; and
(ii) if the Employee Unitholder’s employment was terminated by the Company for
Cause, then an amount equal to the lesser of (A) the Put Price for such Unit and
(B) the Employee Unitholder’s Capital Contributions in respect of such Unit
(which, for the avoidance of doubt, may be $0), in each case as of the
applicable Redemption Date.
"Capital Account" means the capital account maintained for a Unitholder pursuant
to Section 7.2.
"Capital Contributions" means any cash, cash equivalents, promissory
obligations, or the Fair Market Value of other property that a Unitholder
contributes or is deemed to have contributed to the Company with respect to any
Unit pursuant to Section 3.3 or Section 3.4 (with it being understood that if
the adjusted basis of any Company property is different from its fair market
value at the time of contribution, such Capital Contribution shall be valued at
the fair market value of such property).
“Cause” means (i) the conviction of (or plea of nolo contendere to) a felony or
a crime involving moral turpitude, the commission of any act of fraud with
respect to or the

2

--------------------------------------------------------------------------------




commission of any act of dishonesty that is materially inimical to the best
interests of the Company or any of its Subsidiaries or any of their clients,
vendors or employees, (ii) repeated substantial failure, continuing after notice
that specifically identifies the failure(s), to perform duties of the office
held by the Employee Unitholder as reasonably directed by the Person to whom the
Employee Unitholder reports (other than as a result of the Employee Unitholder’s
Disability), (iii) an act or omission in reckless disregard of a duty to the
Company or its Subsidiaries or the consequences thereof or willful misconduct by
the Employee Unitholder in performance of his duties, in either case that
materially injures the Company or any of its Subsidiaries, (iv) any material
breach by the Employee Unitholder of any non-competition, non-solicitation,
confidentiality or non-disparagement covenants in any agreement between the
Employee Unitholder and the Company or any of its Subsidiaries, which breach has
not been cured (to the extent capable of being cured) within 30 days after
notice of such breach is given to the Employee Unitholder and/or (v) a violation
in any material respect of any written material policies or standards regarding
employment practices (including nondiscrimination and sexual harassment
policies) as approved by the Company from time to time, which violation
materially injures the Company or any of its Subsidiaries.
"Certificate" means the Company's Certificate of Formation as filed with the
Secretary of State of the State of Delaware.
“Closing” has the meaning specified in the Securities Purchase Agreement.
"Code" means the United States Internal Revenue Code of 1986, as amended. Such
term shall, at the Board's discretion, be deemed to include any future
amendments to the Code and any corresponding provisions of succeeding Code
provisions (whether or not such amendments and corresponding provisions are
mandatory or discretionary; provided, however, that if they are discretionary,
the term "Code" shall not include them if including them would have a material
adverse effect on any Unitholder).
“Company Equity Value” means the product of (i) the Company’s trailing twelve
month EBITDA as of the most recently completed quarter for which the Company has
issued and finalized financials, and (ii) fourteen (14). Subject to Section
8.5(d), the Company Equity Value will be determined by the Board in its good
faith judgment.
"Company Interest" means the interest of a Unitholder in Profits, Losses, and
Distributions.
"Delaware Act" means the Delaware Limited Liability Company Act, 6 Del. L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.
“Designated Put Schedule” means, (A) with respect to an Employee Unitholder
other than Kevin Lynch, (i) 10% of the Employee Unitholder’s Initial Units may
be put back to the Company on or after December 31, 2016, (ii) 10% of the
Employee Unitholder’s Initial Units may be put back to the Company on or after
December 31, 2017, (iii) 15% of the Employee Unitholder’s Initial Units may be
put back to the Company on or after December 31, 2018, (iv) 25% of the Employee
Unitholder’s Initial Units may be put back to the Company on or after December
31, 2019 and (v) 40% of the Employee Unitholder’s Initial Units may be put back
to the Company on

3

--------------------------------------------------------------------------------




or after December 31, 2020; or (B) with respect to Kevin Lynch, 50% of the
Employee Unitholder’s Initial Units may be put back to the Company on or after
the first anniversary of the Closing and 100% of the Employee Unitholder’s
Initial Units may be put back to the Company on or after the second anniversary
of the Closing; provided that, in each case, the repurchase rights in Section
8.5(b)(i) may not be exercised after December 31, 2025; provided further that
the repurchase rights in Section 8.5(b)(i) may only be exercised with respect to
Initial Units that have vested in accordance with the terms and conditions set
forth in the Employee Equity Agreement or other agreement pursuant to which such
Initial Units were issued (to the extent the applicable agreement provides for
vesting). For the avoidance of doubt, an Employee Unitholder’s rights to put
back the Employee Unitholder’s Initial Units in (A)(i) – (A)(v) are cumulative.
Initial Units of an Employee Unitholder that, at any given time, are outstanding
and eligible to be put back to the Company in accordance with the Designated Put
Schedule and the terms of this Agreement are “Eligible Units”. Any outstanding
Initial Units of an Employee Unitholder that, at any given time, are not
eligible to be so put back to the Company are “Non-Eligible Units”.
“Disability” means the disability of an Employee Unitholder caused by any
physical or mental injury, illness or incapacity as a result of which the
Employee Unitholder is unable to effectively perform the essential functions of
the Employee Unitholder’s duties for a continuous period of more than 120 days
or for any 180 days (whether or not continuous) within a 365 day period.
"Distribution" means each distribution made by the Company to a Unitholder with
respect to such Person's Units, whether in cash, property or securities of the
Company and whether by liquidating distribution, or otherwise; provided that any
recapitalization or exchange or conversion of securities of the Company, any
redemption or repurchase and any subdivision (by Unit split or otherwise) or
combination (by reverse Unit split or otherwise) of any outstanding Units shall
not be deemed a Distribution.
“EBITDA” means, for any particular period, the Company’s earnings before
interest, taxes, depreciation and amortization during such period plus
management fees received by Investor and its Affiliates from Company clients to
whom Investor and its Affiliates provide services and for which the Company
provided material support to Investor and its Affiliates in obtaining the
management fees and (without duplication) management fees received by Investor
and its Affiliates with respect to services provided by the Company, in each
case, as determined in good faith by the Investor; provided that EBITDA shall
not include any amounts related to performance-related fees (such as performance
fees, promotes and similar fees). Subject to Section 8.5(d), EBITDA will be
determined by the Board in its good faith judgment.
"Employee Equity Agreement" means any agreement for the sale of equity
securities by the Company to any employee or other service provider of the
Company or any of its Subsidiaries, or any designee of any such employee or
service provider approved by the Company (including any executive securities
purchase agreement, senior management agreement or any other agreement that is
designated as a "Employee Equity Agreement" and approved by the Board), entered
into from time to time by the Company or any Subsidiary of the Company and an
executive or other service provider of the Company or any Subsidiary of the
Company, or any designee of any such

4

--------------------------------------------------------------------------------




executive or service provider approved by the Company, as the same may be
amended or modified from time to time pursuant in accordance with its terms.
“Employee Unitholder” means each of Terrance Ahern, Adam Calman, Robert Davies,
Kevin Lynch, Anthony Frammartino, Christopher Lennon, Micolyn Magee, Joseph
Olszak, Martin Rosenberg, Rob Kochis, Mike Golubic, John Koch, John Schaefer,
Damien Smith, Jennifer Young, Jay Long and Stephen Burns Jr.; provided that, to
the extent that any of the foregoing individuals holds Units through Sinclair,
then Sinclair shall be deemed an Employee Unitholder with respect to such Units
for purposes of Section 8.5. The number of Units held by Sinclair that are
attributable to any Employee Unitholder at any time shall be determined by
Sinclair. For the avoidance of doubt, neither Jay Long nor Stephen Burns Jr. is
a Unitholder of the Company, and neither has any rights under this Agreement
except for the provisions in Section 8.5 as those provisions apply to Units that
he holds through Sinclair.
"Equity Plan" means The Townsend Holdings 2011 Equity Plan, as amended or
modified from time to time in accordance with the terms thereof.
"Equity Securities" means (i) Units or other equity interests in the Company or
a corporate successor (including other classes or groups thereof having such
relative rights, powers, and duties as may from time to time be established by
the Board, including rights, powers, and/or duties senior to existing classes
and groups of Units and other equity interests in the Company), (ii)
obligations, evidences of indebtedness, or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or a corporate successor, and (iii) warrants, options, or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
a corporate successor.
"Event of Withdrawal" means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Unitholder or the occurrence of any other event
that terminates the continued membership of a Unitholder in the Company.
"Fair Market Value" means, with respect to any asset or equity interest, its
fair market value determined according to Article XI.
"Family Group" means an individual's spouse and descendants (whether natural or
adopted), and any trust, family limited partnership, limited liability company
or other entity wholly-owned, directly or indirectly, by such individual or such
individual's spouse and/or descendants that is and remains solely for the
benefit of such individual and/or such individual's spouse and/or descendants
and any retirement plan for such individual; provided that if such individual is
a party to an Employee Equity Agreement in the capacity of an executive and such
agreement defines the term "Family Group," then "Family Group" for such Person
for purposes of the Capital Incentive Units subject to such Employee Equity
Agreement shall have the meaning given to such term in such Employee Equity
Agreement.
"Fiscal Quarter" means each calendar quarter ending March 31, June 30,
September 30, and December 31.
"Fiscal Year" means the Company's annual accounting period established pursuant
to Section 2.11.

5

--------------------------------------------------------------------------------




"Governmental Entity" means the government of the United States of America or
any other nation, any state or other political subdivision thereof, or any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of government or any agency or department or subdivision of any
governmental authority, including the United States federal government or any
state or local government.
“Initial Units” means, with respect to an Employee Unitholder, the Class B Units
and, if applicable, Capital Incentive Units held by such Employee Unitholder as
of the Closing.
"Institutional Holder" means (a) the Investors and any other Unitholder that is
designated by the Investors as an Institutional Holder, (b) Sinclair, (c)
Terrance Ahern and Kevin Lynch and their respective Family Groups, and (d) any
other Unitholder that the Board determines should be designated as an
Institutional Holder, provided that any such Person designated as an
Institutional Holder pursuant to this clause (d) may not be (i) a Management
Unitholder or an Affiliate or member of the Family Group of a Management
Unitholder, (ii) a current or former employee of Sinclair or the Company or any
of its Subsidiaries or (iii) a current or former Sinclair Stockholder.
"Investor" means, collectively, Thunder Investor T-II, LLC, a Delaware limited
liability company, and any Affiliate of NorthStar Asset Management Group Inc.
that at any time holds Units, executes a counterpart to this Agreement or
otherwise agrees to be bound by this Agreement.
"Liens" means any mortgage, pledge, security interest, encumbrance, lien, or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof), any sale of receivables with recourse
against the Company, any Subsidiary or any Affiliate thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code or any similar statute other than to reflect ownership by a third party of
property leased to the Company, any Subsidiary or any Affiliate under a lease
which is not in the nature of a conditional sale or title retention agreement,
or any subordination arrangement in favor of another Person (other than any
subordination arising in the ordinary course of business).
"Losses" means items of Company loss and deduction determined according to
Section 7.2.
"Manager" means a current member of the Board, who, for purposes of the Delaware
Act, will be deemed a "manager" (as defined in the Delaware Act) but will be
subject to the rights, obligations, limitations and duties set forth in this
Agreement.
"Management Unitholder" means any holder of Class B Units and/or Capital
Incentive Units (other than Sinclair, the Company, any Investor or Terrance
Ahern, Kevin Lynch or any of their respective Family Groups).
"Minimum Gain" means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

6

--------------------------------------------------------------------------------




"Net Loss" means, with respect to a Taxable Year, the excess, if any, of Losses
for such Taxable Year over Profits for such Taxable Year (excluding Losses and
Profits specially allocated pursuant to Section 7.6 and Section 7.7 and Section
10.2(c)).
"Net Profit" means, with respect to a Taxable Year, the excess, if any, of
Profits for such Taxable Year over Losses for such Taxable Year (excluding
Profits and Losses specially allocated pursuant to Section 7.6 and Section 7.7
and Section 10.2(c)).
"New Securities" means any Equity Securities of the Company; provided that the
term "New Securities" shall not include Equity Securities of the Company (i)
issued as a result of any unit split, unit dividend, capital reorganization,
recapitalization or reclassification of equity securities in which Units owned
by a Unitholder (other than an Investor) receive the same treatment with respect
to their Units as Units of the same class owned by an Investor; (ii) issued upon
exercise or conversion of any rights, options or warrants to acquire any Equity
Securities that were outstanding on the date hereof or that were previously
issued in accordance with the terms of Section 3.4 hereof; (iii) issued in a
transaction contemplated by Article XII; (iv) issued in connection with the
making of loans or an investment in debt securities, provided that lenders or
investors that are not Affiliates of the Investors are participating in such
loans or investments on substantially the same or better terms as the Investors;
or (v) issued in connection with an Approved Sale.
"Officers" means each person designated as an officer of the Company to whom
authority and duties have been delegated pursuant to Section 5.5, subject to any
resolution of the Board appointing such person as an officer or relating to such
appointment.
"Permitted Sinclair Transfer" means any Transfer of Class B Units by a Permitted
Sinclair Transferor to a Permitted Sinclair Transferee, to the extent that,
after giving effect to such Permitted Sinclair Transfer, (i) such Permitted
Sinclair Transferor has not Transferred Units pursuant to Permitted Sinclair
Transfers in excess of the Permitted Sinclair Transfer Cap and (ii) such
Permitted Sinclair Transferee has not acquired Units pursuant to Permitted
Sinclair Transfers made on or prior to such date in excess of the Permitted
Sinclair Transfer Cap.
"Permitted Sinclair Transfer Cap" means, as of any date of determination, a
number of Class B Units equal to one percent (1%) of the aggregate Residual
Units issued and outstanding as of such date; provided that Transfers pursuant
to the Equity Plan will be excluded in calculating the Permitted Sinclair
Transfer Cap.
"Permitted Sinclair Transferee" means any employee of the Company or any of its
Subsidiaries as of the date of any applicable Permitted Sinclair Transfer.
"Permitted Sinclair Transferor" means Sinclair and any Sinclair Stockholder as
of the date of any applicable Permitted Sinclair Transfer.
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Entity.

7

--------------------------------------------------------------------------------




"Profits" means items of Company income and gain determined according to Section
7.2.
“Put Price” has the meaning set forth in Section 8.5(d).
“Redemption Date” means the date on which Units are repurchased in accordance
with Section 8.5 as determined by the Company in its sole discretion, which
shall be no later than the last day of the next Fiscal Quarter after which such
redemption notice is delivered.
"Required Interest" means, at any particular time, a majority of the Class B
Units then outstanding.
"Residual Unitholder" means a holder of Residual Units.
"Residual Units" mean the Class B Units and the Capital Incentive Units.
"Sale of the Company" means any transaction or series of related transactions
pursuant to which any Person or group of related Persons (other than the
Investors and their Affiliates) in the aggregate acquire(s) (i) equity
securities of the Company possessing the voting power (other than voting rights
accruing only in the event of a default or breach) to elect Board members which,
in the aggregate, control a majority of the votes on the Board (whether by
merger, consolidation, reorganization, combination, sale or transfer of the
Company's equity securities, securityholder or voting agreement, proxy, power of
attorney or otherwise) or (ii) all or substantially all of the Company's assets
determined on a consolidated basis; provided that any sale of the common equity
securities of the Company (or a successor thereto) pursuant to an effective
registration statement under the Securities Act filed with the Securities and
Exchange Commission shall not constitute a Sale of the Company.
"Securities Act" means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules, or
regulations. Any reference herein to a specific section, rule, or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.
“Securities Purchase Agreement” means the Securities Purchase Agreement, dated
as of October 15, 2015, by and among Townsend Holdings LLC, NorthStar Asset
Management Group Inc., Sinclair, GTCR Partners X/B LP, GTCR Fund X/C LP, the
individuals listed on Schedule A thereof, Townsend Acquisition LLC, and GTCR/AAM
Blocker Corp., including all exhibits and schedules attached thereto.
"Sinclair" means Sinclair Group, Inc. (f/k/a The Townsend Group, Inc.).
"Sinclair Stockholder" means any holder of equity securities of Sinclair.
"Specified Person" means any Institutional Holder and any Affiliate thereof
(other than the Company and its Subsidiaries) and each of their respective
managers, directors, officers, stockholders, partners, members, employees,
representatives, and agents (including any of their representatives serving on
the Board or on the board of directors or board of managers of the

8

--------------------------------------------------------------------------------




Company's Subsidiaries or as an officer of the Company or any of its
Subsidiaries). Unless otherwise determined by the holders of the Required
Interest, no current or former employee of the Company or its Subsidiaries
(other than an Institutional Holder) may be a Specified Person.
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a "Subsidiary" of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term "Subsidiary" refers to a
Subsidiary of the Company.
"Substituted Unitholder" means a Person that is admitted as a Unitholder to the
Company pursuant to Section 9.1.
"Tax" or "Taxes" means any federal, state, local, or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee, or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties, or additions to tax or
additional amounts in respect of the foregoing.
"Taxable Year" means the taxable period required by Section 706 of the Code and
the Treasury Regulations promulgated thereunder.
“Termination Date” means the effective date of the Employee Unitholder’s
separation from service with the Company and its Subsidiaries.
"Transaction Documents" means this Agreement and any side agreements related to
this Agreement and all other agreements, instruments, certificates and other
documents entered into or delivered by any Unitholder in connection with the
transactions contemplated hereby or by the Securities Purchase Agreement.
"Transfer" means any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other direct or indirect
disposition or encumbrance of an interest (including by operation of law) or the
acts thereof, but explicitly excluding conversions

9

--------------------------------------------------------------------------------




or exchanges of one class of Unit to or for another class of Unit. The terms
"Transferee," "Transferred," and other forms of the word "Transfer" shall have
correlative meanings. For the avoidance of doubt, no sale, transfer, assignment,
pledge, mortgage, exchange, hypothecation, grant of a security interest or other
direct or indirect disposition or encumbrance of an interest (including by
operation of law) in Thunder Investor T-II, LLC or any of its Affiliates (other
than the Company and its Subsidiaries) shall constitute a Transfer for purposes
of this Agreement.
"Transfer Actions" means, with respect to each Unitholder that participates in a
Transfer of Units pursuant to Section 8.3 (each, a "Tag-Along Transfer") or a
Transfer of Units pursuant to an Approved Sale, all such actions as may be
necessary, reasonably desirable or otherwise requested by the Investors in order
to expeditiously consummate each Tag-Along Transfer or Approved Sale pursuant to
Section 8.3 or Section 8.4 and any related transactions (including any auction
or competitive bid process in connection with or preceding such Transfer),
including (a) executing, acknowledging and delivering transfer agreements, sale
agreements, escrow agreements, consents, assignments, releases, waivers, and any
other documents or instruments which in each case are no more burdensome than
those executed by the Investors or any of their Affiliates (provided that
Management Unitholders and Sinclair Stockholders may be required to execute
customary non-competition and non-solicitation agreements and confidentiality
agreements that are not executed by the Investors or any of their Affiliates, in
each case, with terms that will expire no later than the second anniversary of
such Transfer and containing provisions no more onerous to such Management
Unitholder or Sinclair Stockholder than those in existence as of the date hereof
or immediately prior to the time of such Tag-Along Transfer or Approved Sale);
(b) furnishing information and copies of documents; (c) filing applications,
reports, returns, filings and other documents or instruments with governmental
authorities; (d) otherwise cooperating with the Investors, the prospective
transferee(s) and their respective representatives and counsel; and (e) being
liable for such Unitholder's pro rata share (based on the sale proceeds of Units
sold) of any purchase price adjustments, indemnification or other obligations
that the sellers of Units, other equity interests or assets are required to
provide in connection with the Approved Sale, such that proceeds will be
distributed as if they had been distributed after giving effect to such
adjustments, indemnification and other obligations (other than any such
obligations that relate solely to a particular Unitholder, such as
indemnification with respect to representations and warranties given by a
Unitholder regarding such Unitholder's title to and ownership of securities, in
respect of which only such Unitholder will be liable). Notwithstanding the
foregoing, each Unitholder that participates in a Transfer of Units pursuant to
an Approved Sale shall not be obligated to make any representations and
warranties with respect to any other Unitholder's title to and ownership of the
applicable Units, authorization, execution and delivery of relevant documents,
or enforceability of such documents against such other Unitholder. In addition,
the liability for indemnification, if any, of each Unitholder and for the
inaccuracy of any representations and warranties made by the Company in
connection with an Approved Sale will be several and not joint with any other
Person, and will be pro rata based on the consideration received by all
Unitholders.
"Treasury Regulations" means the income tax regulations promulgated under the
Code and effective as of the date hereof. Such term shall, at the Board's
discretion, be deemed to include any future amendments to such regulations and
any corresponding provisions of succeeding regulations (whether or not such
amendments and corresponding provisions are mandatory or

10

--------------------------------------------------------------------------------




discretionary; provided, however, that if they are discretionary, the term
"Treasury Regulations" shall not include them if including them would have a
material adverse effect on any Unitholder).
"Unit" means a Company Interest of a Unitholder representing a fractional part
of the Company Interests of all Unitholders and shall include "Class B Units"
and "Capital Incentive Units"; provided that (i) any class or group of Units
(including the Class B Units and Capital Incentive Units) issued shall have the
relative rights, powers and obligations set forth in this Agreement, and the
Company Interest represented by such class or group of Units shall be determined
in accordance with such relative rights, powers and obligations set forth in
this Agreement, and (ii) "Unit" shall also include any equity securities issued
or issuable directly or indirectly with respect to Units by way of unit dividend
or unit split or in connection with a combination of units, recapitalization,
merger, consolidation or other reorganization.
"Unitholder" means any owner of one or more Units as reflected on the Company's
books and records, and any person admitted to the Company as an Additional
Unitholder or Substituted Unitholder, but in each case only for so long as such
person is shown on the Company's books and records as the owner of one or more
Units. For purposes of the Delaware Act, the Unitholders shall constitute the
"members" (as defined in the Delaware Act) of the Company.


Section 1.2    Index of Defined Terms.
Additional Securities
17
 
Distribution
4
Additional Unitholder
1
 
EBITDA
4
Adjusted Capital Account Deficit
1
 
Employee Unitholder
5
Affiliate
2
 
Equity Plan
5
Affiliated Institution
2
 
Equity Securities
5
Agreement
2
 
Estimated Tax Liability
29
Approved Sale
50
 
Event of Withdrawal
5
Board
2
 
Excess Operating Cash
27
Book Value
2
 
Executive Manager
32
Business
2
 
Fair Market Value
5, 59
Call Price
2
 
Family Group
5
Capital Account
2
 
Fiscal Quarter
5
Capital Contributions
2
 
Fiscal Year
6, 15
Capital Incentive Units
11
 
GAAP
62
Certificate
3
 
Governmental Entity
6
Class B Units
11
 
Grossed-Up Amount
28
Closing
3
 
Indemnified Person
38
Code
3
 
Initial Units
6
Company
1
 
Institutional Holder
6
Company Equity Value
3
 
Investor
6
Company Interest
3
 
Investor Manager
32
Delaware Act
3
 
Investor Manager Minimum Percentage
32
Designated Put Schedule
3
 
Investor Managers
32



11

--------------------------------------------------------------------------------




Investor Votes
35
 
Residual Unitholder
8
IPO
19
 
Residual Units
8
Issuance Closing
18
 
Sale of the Company
8
Issuance Notice
18
 
Securities Act
8
Liens
6
 
Seller Representative
51
Losses
6
 
Senior Management Agreement
4
Management Unitholder
6
 
Sinclair
8
Manager
6
 
Sinclair Manager Minimum Percentage
32
Minimum Gain
6
 
Sinclair Managers
32
Net Loss
7
 
Sinclair Stockholder
8
Net Profit
7
 
Specified Person
8
New Securities
7
 
Subject Unitholders
65
Non-Indemnifiable Matters
39
 
Subsidiary
9
Notice
46
 
Substituted Unitholder
9
NSAM Stock
53
 
Tag-Along Notice
49
Officers
7
 
Tag-Along Transfer
10
Other Business
24
 
Tag-Along Unitholders
49
Participating Capital Incentive Unit
28
 
Tax
9
Participating Residual Unit
28
 
Tax Distribution
29
Participation Threshold
20
 
Tax Distribution Conditions
29
Permitted Sinclair Transfer
7
 
Tax Matters Partner
46
Permitted Sinclair Transfer 1% Cap
7
 
Taxable Year
9
Permitted Sinclair Transferee
7
 
Taxes
9
Permitted Sinclair Transferor
7
 
Termination Date
9
Permitted Transferee
48
 
Transaction Documents
9
Person
7
 
Transfer
9
Pro Rata Allotment
18
 
Transfer Actions
10
Proceeding
39
 
Transferee
10
Profits
8
 
Transferred
10
Put Price
8
 
Transferring Investor
49
Qualified Holder
18
 
Treasury Regulations
10
Redemption Date
8
 
Unit
11
Regulatory Allocations
44
 
Unit Ledger
16
Required Interest
8
 
Unitholder
11






ARTICLE II
ORGANIZATIONAL MATTERS
Section 2.1    Formation. The Company has been organized as a Delaware limited
liability company by the filing of the Certificate with the Secretary of State
of the State of Delaware under and pursuant to the Delaware Act and shall be
continued in accordance with this Agreement. The rights and liabilities of the
Unitholders shall be determined pursuant to the Delaware Act and this Agreement.
To the extent that the rights or obligations of any Unitholders are different by
reason of any provision of this Agreement than they would be in the absence of
such provision, this

12

--------------------------------------------------------------------------------




Agreement, to the extent not prohibited by the Delaware Act, shall control over
the Delaware Act. This Agreement shall constitute the "limited liability company
agreement" for purposes of the Delaware Act.
Section 2.2    The Certificate, Etc. The Certificate was filed with the
Secretary of State of the State of Delaware on August 22, 2011. The Unitholders
hereby agree to execute, file and record all such other certificates and
documents, including amendments to the Certificate, and to do such other acts as
may be appropriate to comply with all requirements for the formation,
continuation and operation of a limited liability company, the ownership of
property, and the conduct of business under the laws of the State of Delaware
and any other jurisdiction in which the Company may own property or conduct
business.
Section 2.3    Name. The name of the Company shall be "Townsend Holdings LLC".
The Board in its discretion may change the name of the Company at any time and
from time to time. Notification of any such change shall be given to all
Unitholders. The Company's business may be conducted under its name and/or any
other name or names deemed advisable by the Board.
Section 2.4    Purpose. The purpose and business of the Company shall be to
engage in any lawful act or activity which may be conducted by a limited
liability company formed pursuant to the Delaware Act and to engage in all
activities necessary or incidental to the foregoing. Notwithstanding anything
herein to the contrary, nothing set forth herein shall be construed as
authorizing the Company to possess any purpose or power, or to do any act or
thing, forbidden by law to a limited liability company organized under the laws
of the State of Delaware.
Section 2.5    Powers of the Company. Subject to the provisions of this
Agreement and the agreements contemplated hereby, the Company shall have the
power and authority to take any and all actions necessary, appropriate, proper,
advisable, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.4, including the power:
(a)    to conduct its business, carry on its operations and have and exercise
the powers granted to a limited liability company by the Delaware Act in any
state, territory, district or possession of the United States, or in any foreign
country that may be necessary, convenient or incidental to the accomplishment of
the purpose of the Company;
(b)    to acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, refinance, improve, lease, sell, convey,
mortgage, transfer, demolish or dispose of any real or personal property that
may be necessary, convenient or incidental to the accomplishment of the purpose
of the Company;
(c)    to enter into, perform and carry out contracts of any kind, including
contracts with any Unitholder or any Affiliate thereof, or any agent of the
Company necessary to, in connection with, convenient to or incidental to the
accomplishment of the purpose of the Company;
(d)    to purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of,
and otherwise use

13

--------------------------------------------------------------------------------




and deal in and with, shares or other interests in or obligations of domestic or
foreign corporations, associations, general or limited partnerships (including
the power to be admitted as a partner thereof and to exercise the rights and
perform the duties created thereby), trusts, limited liability companies
(including the power to be admitted as a member or holder of units or appointed
as a manager thereof and to exercise the rights and perform the duties created
thereby) or individuals or direct or indirect obligations of the United States
or of any government, state, territory, governmental district or municipality or
of any instrumentality of any of them;
(e)    to lend money for any proper purpose, to invest and reinvest its funds
and to take and hold real and personal property for the payment of funds so
loaned or invested;
(f)    to sue and be sued, complain and defend, and participate in
administrative or other proceedings in its name;
(g)    to appoint employees and agents of the Company and define their duties
and fix their compensation;
(h)    to indemnify any Person in accordance with the Delaware Act and to obtain
any and all types of insurance;
(i)    to cease its activities and cancel its Certificate;
(j)    to negotiate, enter into, renegotiate, extend, renew, terminate, modify,
amend, waive, execute, acknowledge or take any other action with respect to any
lease, contract or security agreement in respect of any assets of the Company;
(k)    to borrow money and issue evidences of indebtedness and guaranty
indebtedness (whether of the Company or any of its Subsidiaries), and to secure
the same by a mortgage, pledge or other lien on the assets of the Company;
(l)    to pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any and all other claims or demands of or against the Company or to hold
such proceeds against the payment of contingent liabilities; and
(m)    to make, execute, acknowledge and file any and all documents or
instruments necessary, convenient or incidental to the accomplishment of the
purpose of the Company.
Section 2.6    Foreign Qualification. Prior to the Company's conducting business
in any jurisdiction other than Delaware, the Company shall comply, to the extent
procedures are available and those matters are reasonably within the control of
the Company, with all requirements necessary to qualify the Company as a foreign
limited liability company in that jurisdiction. At the request of the Board or
any Officer, each Unitholder shall execute, acknowledge, swear to and deliver
all certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue and terminate the Company as a
foreign limited liability company in all such jurisdictions in which the Company
may conduct business.

14

--------------------------------------------------------------------------------




Section 2.7    Principal Office; Registered Office. The principal office of the
Company shall be located at such place as the Board may from time to time
designate, and all business and activities of the Company shall be deemed to
have occurred at its principal office. The Company may maintain offices at such
other place or places as the Board deems advisable. Notification of a change in
the Company's principal office shall be given to all Unitholders. The registered
office of the Company required by the Delaware Act to be maintained in the State
of Delaware shall be the office of the initial registered agent named in the
Certificate or such other office (which need not be a place of business of the
Company) as the Board may designate from time to time in the manner provided by
law. The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Certificate or such other Person or
Persons as the Board may designate from time to time in the manner provided by
law.
Section 2.8    Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until termination and dissolution thereof in accordance with the provisions of
Article X.
Section 2.9    No State-Law Partnership. The Unitholders intend that the Company
not be a partnership (including a limited partnership) or joint venture, and
that no Unitholder be a partner or joint venturer of any other Unitholder by
virtue of this Agreement (except for tax purposes as set forth in Section 7.1),
and neither this Agreement nor any other document entered into by the Company or
any Unitholder relating to the subject matter hereof shall be construed to
suggest otherwise.
Section 2.10    Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company's business,
including all books and records necessary to provide any information, lists, and
copies of documents required to be provided pursuant to Section 7.10 or pursuant
to applicable laws. The Unit Ledger for the Company and any unit certificates
held by the Company, and the stock or unit ledgers and equity certificates for
each of its Subsidiaries, shall be maintained at the Company’s offices in
Cleveland, Ohio or at such other place as directed by the holders of the
Required Interest in writing from time to time hereafter; provided that the
Investor shall be provided a copy of such documents and materials and shall be
provided a copy of any additions or changes to such documents or materials
(e.g., a change in the Unit Ledger) within 5 business days of such additions or
changes. All matters concerning (i) the determination of the relative amount of
allocations and distributions among the Unitholders pursuant to Article IV and
Article VII and (ii) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Board. Notwithstanding the other
provisions of this Agreement, Section 18-305(a) of the Delaware Act shall not
apply to the Company and no Unitholder shall have any rights thereunder.
Section 2.11    Fiscal Year. The fiscal year (the "Fiscal Year") of the Company
shall constitute the 12-month period ending on December 31 of each calendar
year, or such other annual accounting period as may be established by the Board.

15

--------------------------------------------------------------------------------




ARTICLE III
UNITS AND UNITHOLDERS
Section 3.1    Classes of Units.
(a)    Units Generally. Each Unitholder's interest in the Company, including
such Unitholder's interest in Profits, Losses and Distributions of the Company
and the right to vote on certain matters as provided in this Agreement, shall be
represented by the Units owned by such Unitholder. The ownership of Units shall
entitle each Unitholder to allocations of Profits and Losses and other items and
distributions of cash and other property as set forth in Article IV and Article
VII hereof. A Substituted Unitholder that acquires Units from another Unitholder
in a Transfer permitted by this Agreement shall be deemed to have made the
Capital Contributions in respect of such Units that the predecessor Unitholder
made or was deemed to have made. Any reference in this Agreement to a Capital
Contribution of, or Distribution to, a Substituted Unitholder shall include any
Capital Contributions or Distributions previously made by or to the former
Unitholder on account of the interest of such former Unitholder transferred to
such Substituted Unitholder. The Board may in its discretion issue certificates
to the Unitholders representing the Units held by each Unitholder.
(b)    Authorized Units. Subject to Section 3.4, the total Units which the
Company has authority to issue shall be determined by the Board from time to
time (which determination the Board shall cause to be reflected as an amendment
or supplement to the Unit Ledger) and shall consist of 2,000,000 Class B Units
and 150,000 Capital Incentive Units. The Company may issue fractional Units.
(c)    Rights of Unvested Units. A Unitholder holding a Capital Incentive Unit
shall not have any rights hereunder (including the right to receive
Distributions (other than Tax Distributions)) in respect of such Unit until such
time as such Unit is vested in accordance with the terms and conditions set
forth in the Employee Equity Agreement or other agreement pursuant to which such
Unit was issued (to the extent the applicable agreement provides for vesting),
but all such unvested Units shall be deemed to be outstanding for all other
purposes hereunder and such Unitholder shall be subject to the obligations and
restrictions applicable to the holders of such Units hereunder. For the
avoidance of doubt, subject to Section 8.1(d), any Class B Units that are issued
or Transferred to any Management Unitholder pursuant to the terms of the Equity
Plan that are subject to vesting shall be entitled to receive all Distributions
in respect of such Units pursuant to the terms of this Agreement.
Section 3.2    Unit Ledger. The Company shall create and maintain a ledger (the
"Unit Ledger") setting forth at least: (i) the name of each Unitholder, (ii) the
number of Units of each class of Units held by each such Unitholder, (iii) if
any Units of a class held by a Unitholder have a Participation Threshold
applicable to such Units, such Participation Threshold, (iv) if any Units of a
class held by a Unitholder have been designated as Special Capital Incentive
Units, such designation and the Special Capital Incentive Unit Base Amount, and
(v) the amount of the Capital Contribution made for each class of Units held by
such Unitholder. Upon any change in the number or ownership of outstanding Units
(whether upon an issuance of Units, a transfer of Units, a

16

--------------------------------------------------------------------------------




cancellation of Units or otherwise), the Company shall amend and update the Unit
Ledger. Absent manifest error, the ownership interests recorded on the Unit
Ledger shall be conclusive record of the Units that have been issued and are
outstanding. A true and correct copy of the Unit Ledger, as of the date hereof,
shall be attached as Annex A upon the Closing, which shall reflect the
conversion contemplated by Section 3.17.
Section 3.3    Initial Units. Each Person acquiring Units on or prior to the
date hereof pursuant to a written agreement between the Company and such Person
is hereby or has previously been admitted to the Company as a Unitholder and the
Capital Contribution made in respect of the Units acquired on or prior to the
date hereof by such Unitholder shall be recorded in the Unit Ledger and such
Unitholder's initial Capital Account balance shall be equal to the aggregate
amount of such Unitholders Capital Contributions on the date on which such
Unitholder acquired his or its applicable Units. The Company and each Unitholder
shall file all tax returns, including any schedules thereto, in a manner
consistent with such initial Capital Accounts.
Section 3.4    Issuance of Additional Units and Interests.
(a)    Issuance of Additional Securities. Subject to compliance with the
provisions of this Section 3.4, the Board shall have the right to cause the
Company to issue or sell to any Person (including Unitholders and Affiliates)
any of the following (which for purposes of this Agreement shall be "Additional
Securities"): (i) additional Units or other interests in the Company (including
other classes or series thereof having different rights and/or preferences),
(ii) obligations, evidences of indebtedness, or other securities or interests
convertible or exchangeable into Units or other interests in the Company, and
(iii) warrants, options, or other rights to purchase or otherwise acquire Units
or other interests in the Company. Subject to the provisions of this Agreement,
the Board shall determine the terms and conditions governing the issuance of
such Additional Securities, including the number and designation of such
Additional Securities, the preference (with respect to distributions,
liquidations, or otherwise) over any other Units and any required or deemed
contributions in connection therewith and shall have the power to amend this
Agreement to reflect such additional issuances and to make any such other
amendments as it deems necessary or desirable (in its discretion) to reflect
such additional issuances (including amending this Agreement to increase the
authorized number of Units or other Equity Securities of any class or series, to
create and authorize a new class or series of Units or other Equity Securities
and to add the terms of such new class or series of Units or other Equity
Securities including economic and governance rights which may be different from,
senior to or more favorable than the other existing Units or other Equity
Securities), in each case without the approval or consent of any other Person.
The issuance of Additional Securities may, among other things, dilute the
interests of existing holders of Units. Subject to Section 3.4(b), with respect
to each class of Equity Securities, such dilution shall be borne ratably by the
holders of such class of Equity Securities. Any Person who acquires Units that
are Additional Securities may be admitted to the Company as a Unitholder
pursuant to the terms of Section 9.2 hereof.
(b)    Preemptive Rights.

17

--------------------------------------------------------------------------------




(i)    If, after the date hereof, the Company authorizes the issuance or sale of
any New Securities to any Investor, the Company shall, as provided in this
Section 3.4, offer to sell to each holder of the outstanding Residual Units who
(x) is an "accredited investor" as defined under Rule 501 of Regulation D of the
Securities Act, (y) is not an Investor and (z) has participated in each prior
issuance of New Securities pursuant to this Section 3.4(b) (a "Qualified
Holder") such Qualified Holder's Pro Rata Allotment of such New Securities. Each
Qualified Holder shall be entitled to purchase all or any portion of such
Qualified Holder's Pro Rata Allotment of such New Securities on economic terms
that are at least as favorable as the economic terms for such New Securities
that are to be offered to the Investors; provided that if the Investors
acquiring the New Securities are also required to purchase other securities of
the Company, the Qualified Holders exercising their rights pursuant to this
Section 3.4 shall also be required to purchase the same strip of securities (on
at least as favorable economic terms and conditions) that the Investors are
required to purchase. For purposes of this Agreement, a Qualified Holder's "Pro
Rata Allotment" shall mean the quotient determined by dividing (i) the number of
Class B Units and Capital Incentive Units held by such Qualified Holder at such
time, by (ii) the aggregate number of Class B Units and Capital Incentive Units
then issued and outstanding at such time.
(ii)    At least 20 days prior to any issuance by the Company of any New
Securities to any Investor, the Company shall give written notice (the "Issuance
Notice") to each Qualified Holder specifying in reasonable detail the total
amount of New Securities to be issued, the purchase price thereof, the terms of
the New Security, the other material terms and conditions of the issuance and
such Qualified Holder's Pro Rata Allotment of the New Securities. In order to
exercise such holder's purchase rights hereunder, each Qualified Holder must,
within 15 days after the Issuance Notice has been given, give written notice to
the Company describing such holder's election to purchase all or any portion of
the amount of New Securities available for purchase by such Qualified Holder. If
after sending an Issuance Notice the Company elects not to proceed with the
issuance or sale contemplated thereby, any elections made by the Qualified
Holders to participate in such offering shall be deemed rescinded.
(iii)    The Company shall sell, and each Qualified Holder electing to
participate in such issuance shall purchase, the amount of New Securities
determined pursuant to this Section 3.4 elected to be purchased by him or it at
the Company headquarters' office either, at the option of the Company, on the
later of (i) the 20th day after the Issuance Notice (or if such 20th day is not
a business day, then on the next succeeding business day) or (ii) simultaneously
with (and, if specified by the Company, as a part of) the closing of, the
issuance of New Securities to the participating Investors (the "Issuance
Closing"). At the Issuance Closing, each participating Qualified Holder will pay
the purchase price payable for the New Securities purchased by him or it
hereunder in cash by wire transfer of immediately available funds to an account
designated by the Company and will make customary

18

--------------------------------------------------------------------------------




investment representations to the Company to the extent such investment
representations are made by the Investors.
(iv)    Notwithstanding anything to the contrary herein, in lieu of offering any
New Securities to the Qualified Holders at the time such New Securities are
offered to the Investors, the Company may comply with the provisions of this
Section 3.4 by making an offer to sell to the Qualified Holders such New
Securities reasonably promptly after a sale to the Investors is effected. In
such event, for all purposes of this Section 3.4, the portion of such New
Securities that each Qualified Holder shall be entitled to purchase hereunder
shall be determined by taking into consideration the actual amount of New
Securities sold to the Investors so as to achieve the same economic effect as if
such offer would have been made prior to such sale.
(v)    The provisions of Sections 3.4(b) will terminate upon the earlier of (A)
consummation of an Approved Sale and (B) an initial sale of Equity Securities
pursuant to an effective registration statement under the Securities Act filed
with the Securities and Exchange Commission (an "IPO").
Section 3.5    Capital Incentive Units.
(a)    Capital Incentive Units Generally. Without limiting any other rights of
the Company, the Company may, subject to the approval of the Board, issue Units
to existing or new employees, officers, directors, consultants or other service
providers of the Company or any of its Subsidiaries, or a designee of any such
employee or service provider approved by the Company, pursuant to an Employee
Equity Agreement approved by the Board, which agreement shall contain such
provisions as the Board shall determine. In the Board's discretion, the terms of
any Capital Incentive Units issued pursuant to this Section 3.5 may include
limitations on the Distribution entitlements of such Capital Incentive Units
imposed in order to cause such Capital Incentive Units to qualify as "profits
interests" within the meaning of Internal Revenue Service Revenue Procedures
93-27 and 2001-43, Internal Revenue Service Notice 2005-43, or any future
Internal Revenue Service guidance, including, as set forth in Section 3.5(c)
below, by establishing a threshold amount of cumulative Distributions that must
be made with respect to each Unit of one or more specified classes of Units
outstanding immediately prior to the issuance of such Capital Incentive Units
before such Capital Incentive Units may receive any Distributions.
(b)    Rule 701 Plan. This Section 3.5 together with the Employee Equity
Agreements pursuant to which the Residual Units are issued to Management
Unitholders are intended to qualify as a compensatory benefit plan within the
meaning of Rule 701 of the Securities Act (and any similarly applicable state
"blue-sky" securities laws) and the issuance of Residual Units to Management
Unitholders pursuant hereto is intended to qualify for the exemption from
registration under the Securities Act provided by Rule 701 (and any similarly
applicable state "blue-sky" securities laws); provided that the foregoing shall
not restrict or limit the Company's ability to issue any Residual Units to
Management Unitholders pursuant to any other exemption from registration under
the Securities Act available to the Company. The Company may make the Residual
Units issued to Management Unitholders

19

--------------------------------------------------------------------------------




and any issuance thereof and any applicable Employee Equity Agreement subject to
the terms and conditions of any other equity incentive plan consistent with the
terms of this Agreement, as may have been adopted by the Company.
(c)    Participation Thresholds. On the date of each grant of Capital Incentive
Units to a Management Unitholder who is, or as a result of such grant becomes, a
holder of Capital Incentive Units pursuant to a grant made under an Employee
Equity Agreement, the Board shall establish an initial "Participation Threshold"
amount with respect to each Capital Incentive Unit granted on such date. The
Participation Threshold with respect to a Capital Incentive Unit shall be equal
to (or, to the extent provided in such Management Unitholder's Employee Equity
Agreement, greater than) the Fair Market Value of a Class B Unit on the date of
grant of such Capital Incentive Unit. The Board may designate a series number
for each subset of Capital Incentive Units consisting of Capital Incentive Units
having the same Participation Threshold, which Participation Threshold differs
from the Participation Thresholds of all Capital Incentive Units not included in
such subset. If the Board elects to so designate Capital Incentive Units, then
the first Capital Incentive Units issued on or after the date hereof shall be
designated "Series 1 Capital Incentive Units". Each Capital Incentive Unit's
Participation Threshold shall be adjusted after the grant of such Capital
Incentive Unit in the following manner:
(i)    in the event of any Distribution made pursuant to Section 4.1(b) or
Section 4.2 (but in the latter case, only with respect to the portion of any Tax
Distribution made in respect of taxable income allocated to each Class B Unit by
virtue of the applicability of Section 4.1(b)), the Participation Threshold of
each Capital Incentive Unit outstanding at the time of such Distribution shall
be reduced (but not below zero) by the amount that each Class B Unit receives in
such Distribution less the amount that such Capital Incentive Unit is entitled
to receive in such Distribution, if any (with such reduction occurring
immediately after the determination of the portion of such Distribution, if any,
that such Capital Incentive Unit receives). For this purpose, Distributions
shall include Tax Distributions made pursuant to Section 4.2 only (A) to the
extent such Tax Distributions are made as a result of the recognition of the
built-in gain in any asset that existed at the time the relevant Capital
Incentive Unit was issued or (B) to the extent that the relevant Capital
Incentive Unit is not also entitled to a Tax Distribution with respect to the
item or tier of taxable income giving rise to the Tax Distribution. For this
purpose, the Tax Distribution that arises from the recognition of the built-in
gain in an asset may be bifurcated between the Tax Distribution that relates to
the built-in gain that existed at the time the relevant Capital Incentive Unit
was issued and the Tax Distribution that relates to any additional gain in the
asset that accrued since the time the relevant Capital Incentive Unit was
issued. In order to preserve the economic results intended by this Agreement,
the Board may determine whether any Tax Distribution (or portion of any Tax
Distribution) not described in clauses (A) or (B) of this Section 3.5(c)(i)
should reduce the Participation Threshold of a Capital Incentive Unit. For
purposes of applying the adjustments of this Section 3.5(c)(i), any Distribution
made under Section 4.1(b) shall be treated as a separate Distribution occurring
prior to any

20

--------------------------------------------------------------------------------




Distributions under Section 4.2, and the adjustments to a Participation
Threshold made pursuant to this Section 3.5(c)(i) relating to the Distribution
under Section 4.1(b) shall be made before the allocation of any Distributions
under Section 4.2 is determined. The Board may also apply Section 4.2 by
breaking a single Distribution into two or more Distributions treated as
separate Distributions occurring in order (and if such an approach is taken, the
adjustments to Participation Thresholds pursuant to this Section 3.5(c)(i) shall
be made after each separate Distribution and before the next Distribution).
Notwithstanding the immediately preceding sentences of this Section 3.5(c)(i),
to the extent determined by the Board, all Tax Distributions shall be treated as
Distributions that reduce the Participation Thresholds of the Capital Incentive
Units pursuant to the first sentence of this Section 3.5(c)(i);
(ii)    in the event of any Capital Contribution made with respect to
outstanding Class B Units outstanding at the time of the grant of such Capital
Incentive Unit, the Participation Threshold of each Capital Incentive Unit
outstanding at the time of such Capital Contribution shall be increased by the
amount contributed with respect to each Class B Unit;
(iii)    if the Company at any time subdivides (by any Unit split or otherwise)
the Residual Units into a greater number of Units, the Participation Threshold
of each Capital Incentive Unit outstanding immediately prior to such subdivision
shall be proportionately reduced, and if the Company at any time combines (by
reverse Unit split or otherwise) the Residual Units into a smaller number of
Units, the Participation Threshold of each Capital Incentive Unit outstanding
immediately prior to such combination shall be proportionately increased; and
(iv)    no adjustment to any Participation Threshold shall be made in connection
with (x) any redemption or repurchase by the Company or any Unitholder of any
Units or Equity Securities or (y) any Capital Contribution by any Unitholder in
exchange for newly issued Units or Equity Securities.
The Participation Thresholds of each Residual Unitholder's Capital Incentive
Units shall be set forth in the Unit Ledger, and the Company shall update the
Unit Ledger from time to time as necessary to reflect any adjustments to the
Participation Thresholds of outstanding Capital Incentive Units required
pursuant to this Section 3.5.
(d)    Amendment of this Section. Notwithstanding anything in this Section 3.5
to the contrary, the Board shall have the power to amend the provisions of this
Section 3.5 and Section 4.1 to achieve the economic results intended by this
Agreement, including that (i) each Class B Unit has identical entitlement to
distributions (other than any differences related to vesting) under Section 4.1
as each other Class B Unit (ii) any Capital Incentive Units that are granted to
executives of, or other service providers to, the Company, or a designee of any
such executive or other service provider approved by the Company, in exchange
for services provided or to be provided to the Company or any Subsidiary thereof
are intended to be profits interests when issued for United States federal
income tax purposes.

21

--------------------------------------------------------------------------------




Section 3.6    Voting; Unitholder Meetings.
(a)    No Voting Rights. As set forth in Section 5.1 of this Agreement, the
Board shall have the sole authority and right to manage the business and affairs
of the Company and to make all decisions and take all actions for the Company,
except for those matters that by the express terms of this Agreement require the
affirmative vote, consent or approval of the Required Interest or as set forth
in Section 14.2 (the "Board Governance Exceptions"). In furtherance of the
foregoing, and except as set forth in Section 14.2, no Unitholder shall have any
voting, consent or approval rights under this Agreement or the Delaware Act,
including with respect to any matters to be decided by the Company or any other
governance matters, and each Unitholder, by its acceptance thereof, expressly
waives any consent, approval or voting rights (except to the extent relating to
any Board Governance Exception) or other rights to participate in the governance
of the Company, whether such rights may be provided under the Delaware Act
(including under §§ 18‑209(b), 18‑213(b), 18‑216(b), 18‑301(b)(1), 18‑302(a),
18‑304, 18‑704(a), 18‑801(a), 18‑803(a) or 18‑806 thereof) or otherwise.
(b)    Action by the Required Interest. The Required Interest may give its
approval or consent to any Board Governance Exception by (a) action at a meeting
called by the Board or Unitholders holding the Required Interest (so long as (1)
the Company and each Unitholder holding Class B Units are given at least 24
hours notice of such a meeting, and (2) Unitholders holding the Required
Interest are present at such meeting in person or by proxy) or (b) written
consent (so long as such written consent (1) is signed and dated by Unitholders
holding the Required Interest, and (2) a copy of such written consent is
promptly delivered to the Company and to Unitholders holding Class B Units).
Unitholders with the right to approve or consent to any Board Governance
Exception described in Section 14.2 of this Agreement may give such approval or
consent by (a) action at a meeting called by the Board (so long as (1) the
Company and each such Unitholder are given at least 24 hours notice of such
meeting, and (2) Unitholders holding a sufficient number of Units to give such
approval or consent under Section 14.2 are present at such meeting in person or
by proxy) or (b) written consent (so long as such written consent (1) is signed
and dated by such Unitholders, and (2) a copy of such written consent is
promptly delivered to the Company and to all other Unitholders). At any meeting
of Unitholders, Unitholders may participate by telephone or similar
communications technology allowing all Persons participating in such meeting to
speak and hear one another, and participation in any such meeting shall
constitute attendance and presence in person at such meeting, except where a
Person participates for the sole and express purpose of objecting to the
transaction of any business on the ground that the meeting was not called or
convened in accordance with the terms of this Agreement. Any electronic
transmission by a Unitholder approving or consenting to a Board Governance
Exception shall be deemed to be a signed and dated written consent by such
Unitholder for purposes of this Section 3.6(b).

22

--------------------------------------------------------------------------------




(c)    Filings. If any action by Unitholders is taken by written consent, any
certificate or documents filed with the Secretary of State of Delaware as a
result of the taking of the action shall state, in lieu of any statement
required by the Delaware Act concerning any vote of Unitholders, that written
consent has been given in accordance with the provisions of the Delaware Act and
that any written notice required by the Delaware Act has been given.
Section 3.7    Representations and Warranties of Unitholders. Each Unitholder
hereby represents and warrants to the Company and acknowledges that: (i) such
Unitholder has knowledge and experience in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Company and
making an informed investment decision with respect thereto; (ii) such
Unitholder has reviewed and evaluated all information necessary to assess the
merits and risks of his, her or its investment in the Company and has had
answered to such Unitholder's satisfaction any and all questions regarding such
information; (iii) such Unitholder is able to bear the economic and financial
risk of an investment in the Company for an indefinite period of time; (iv) such
Unitholder is acquiring interests in the Company for investment only and not
with a view to, or for resale in connection with, any distribution to the public
or public offering thereof; (v) the interests in the Company have not been
registered under the securities laws of any jurisdiction and cannot be disposed
of unless they are subsequently registered and/or qualified under applicable
securities laws (or an exemption for registration or qualification is available
for such disposition) and the provisions of this Agreement have been complied
with; (vi) to the extent applicable, the execution, delivery and performance of
this Agreement have been duly authorized by such Unitholder and do not require
such Unitholder to obtain any consent or approval that has not been obtained and
do not contravene or result in a default under any provision of any law or
regulation applicable to such Unitholder or other governing documents or any
agreement or instrument to which such Unitholder is a party or by which such
Unitholder is bound; (vii) the determination of such Unitholder to purchase
interests in the Company has been made by such Unitholder independent of any
other Unitholder and independent of any statements or opinions as to the
advisability of such purchase, which may have been made or given by any other
Unitholder or by any agent or employee of any other Unitholder; (viii) no other
Unitholder has acted as an agent of such Unitholder in connection with making
its investment hereunder and that no other Unitholder shall be acting as an
agent of such Unitholder in connection with monitoring its investment hereunder;
(ix) the interests in the Company were not offered to such Unitholder by means
of general solicitation or general advertising; and (x) this Agreement is valid,
binding and enforceable against such Unitholder in accordance with its terms.
Section 3.8    Limitation of Liability; Duties. Each Unitholder shall be liable
only to make such Unitholder's Capital Contribution to the Company and the other
payments expressly provided herein. Except as otherwise provided by applicable
law, the debts, obligations, and liabilities of the Company, whether arising in
contract, tort, or otherwise, shall be solely the debts, obligations, and
liabilities of the Company, and no Unitholder shall be obligated personally for
any such debt, obligation, or liability of the Company solely by reason of being
a Unitholder of the Company; provided that a Unitholder shall be required to
return to the Company any Distribution made to it in clear and manifest
accounting or similar error. The immediately preceding sentence shall constitute
a compromise to which all Unitholders have consented within the meaning of the
Delaware Act. Notwithstanding anything contained herein to the contrary, the
failure of the

23

--------------------------------------------------------------------------------




Company to observe any formalities or requirements relating to the exercise of
its powers or management of its business and affairs under this Agreement or the
Delaware Act shall not be grounds for imposing personal liability on the
Unitholders for liabilities of the Company. Except as set forth in Section 3.12
and Section 7.8, no Unitholder in its capacity as such shall have any duty
(including fiduciary duty), or any liability for breach of duty (including
fiduciary duty), to the Company, any other Unitholder, or any Manager; provided
that the foregoing shall not limit or eliminate liability for any act or
omission that constitutes a bad faith violation of any applicable implied
contractual covenant of good faith and fair dealing.
Section 3.9    Lack of Authority. No Unitholder in his, her, or its capacity as
such (other than the members of the Board acting as the Board or an authorized
Officer of the Company) has the authority or power to act for or on behalf of
the Company in any manner, to do any act that would be (or could be construed
as) binding on the Company or to make any expenditures on behalf of the Company,
and the Unitholders hereby consent to the exercise by the Board of the powers
conferred on it by law and this Agreement. Without limiting the foregoing,
neither the lending of money to the Company by a Unitholder or any Affiliate
thereof nor the service by a Unitholder or its designee on the Board shall be
deemed to constitute participation in control of the Company or affect, impair
or eliminate the limitations on the liability of a Unitholder under this
Agreement.
Section 3.10    Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Unitholder, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof. Legal title to any or all Company assets may be held in the
name of the Company or one or more nominees, as the Board may determine. All
Company assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held.
Section 3.11    No Right of Partition. No Unitholder shall have the right to
seek or obtain partition by court decree or operation of law of any Company
property, or the right to own or use particular or individual assets of the
Company.
Section 3.12    Investment Opportunities and Conflicts of Interest.
(a)    Each Unitholder (other than any Institutional Holder) shall, and shall
cause each of such Unitholder's Affiliates to, bring all investment or business
opportunities to the Company of which such Unitholder becomes aware and which
are, or are reasonably likely to be, (i) within the scope or investment
objectives related to the Business or (ii) are otherwise competitive with the
Business, and shall not pursue or consummate (directly or indirectly) any such
opportunities (all of which shall remain the exclusive property of the Company)
other than through the Company.
(b)    The Unitholders at any time and from time to time may engage in and own
interests in other business ventures of any and every type and description,
independently or with others (including ones in competition with the Company)
(an "Other Business") with no obligation (except as provided in Section 3.12(a))
to (i) refrain from pursuing or engaging in such Other Business, (ii) offer to
any Person the right to participate in such Other Business or (iii) notify any
Person thereof. Except as provided in Section 3.12(a), Specified Persons

24

--------------------------------------------------------------------------------




may direct any investment or business opportunities to any other Person
regardless of the capacity (e.g., in the capacity of a Manager) in which such
investment or business opportunities are presented to a Specified Person. Except
as provided in Section 3.12(a), none of the Company, any of its Subsidiaries or
the other Unitholders will have or acquire or be entitled to any interest,
expectancy or participation (the foregoing being hereby renounced and waived to
the fullest extent permitted from time to time under applicable law) in any
investment or business opportunity as a result of the involvement therein of any
Unitholders. The involvement of any of the Unitholders in any investment or
business opportunity will not constitute a conflict of interest, breach of any
duty (including any fiduciary duty), or breach of this Agreement by such Persons
with respect to the Company or any of its Subsidiaries or the other Unitholders.
(c)    This Section 3.12 shall not in any way affect, limit or modify any
liabilities, obligations, duties or responsibilities of any Person under any
Employee Equity Agreement, employment agreement, consulting agreement,
confidentiality agreement, noncompete agreement, nonsolicit agreement or any
similar agreement with the Company or any of its Subsidiaries. No amendment or
repeal of this Section 3.12 shall apply to or have any effect on the liability
or alleged liability of any Officer, Manager or Unitholder of the Company for or
with respect to any opportunities of which such Officer, Manager or Unitholder
becomes aware prior to such amendment or repeal.
Section 3.13    Transactions Between the Company and the Unitholders.
Notwithstanding that it may constitute a conflict of interest, subject to the
Employee Equity Agreements, the Unitholders or their Affiliates may engage in
any transaction (including the purchase, sale, lease or exchange of any property
or rendering of any service or the establishment of any salary, other
compensation or other terms of employment) with the Company so long as such
transaction is approved by the Board; provided that, without the prior written
consent of the Sinclair Manager or the holders of a majority of the Class B
Units held by disinterested Unitholders, the Company shall not enter into or
amend any agreement, transaction, commitment or arrangement with any of the
Investors or any of their respective Affiliates, other than transactions entered
into after the date hereof on terms no less favorable to the Company and its
Subsidiaries than those that would be obtained on an arm's-length basis and for
which there is a reasonable business purpose. Notwithstanding the foregoing, the
restrictions set forth in this Section 3.13 shall not apply to (i) the
Transaction Documents (which will be subject to the amendment standards set
forth therein) and the transactions contemplated therein, (ii) an Approved Sale
pursuant to Section 8.4 of this Agreement or (iii) agreements, transactions,
commitments and arrangements entered into in connection with the issuance of
Additional Securities pursuant to and in accordance with Section 3.4, provided
that any agreements, transactions, commitments and arrangements entered into in
connection with an issuance in which Sinclair is not entitled to participate as
a result of its failure to be a Qualified Holder pursuant to Section
3.4(b)(i)(z) must be on terms no less favorable to the Company and its
Subsidiaries than those that would be obtained on an arm's-length basis or on
terms and conditions consistent in all material respects with any prior issuance
and at a price per Unit equal to Fair Market Value.

25

--------------------------------------------------------------------------------




Section 3.14    Withdrawal and Resignation of Unitholders. No Person shall be
entitled to withdraw any part of such Person's Capital Contributions or Capital
Account or to receive any Distribution from the Company, except as expressly
provided herein. No Unitholder shall have the power or right to withdraw or
otherwise resign or be expelled from the Company prior to the dissolution and
winding up of the Company pursuant to Article X, except (i) simultaneous with
the Transfer of all of a Unitholder's Units in a Transfer permitted by this
Agreement and, if such Transfer is to a person or entity that is not a
Unitholder, the admission of such person or entity as a Unitholder pursuant to
Section 9.1 or (ii) as otherwise expressly permitted by this Agreement or any of
the other agreements contemplated hereby. Notwithstanding that payment on
account of a withdrawal may be made after the effective time of such withdrawal,
any completely withdrawing Unitholder will not be considered a Unitholder for
any purpose after the effective time of such complete withdrawal, and, in the
case of a partial withdrawal, such Unitholder's Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.
Section 3.15    Loans From Unitholders. Loans by Unitholders to the Company
shall not be considered Capital Contributions. If any Unitholder shall loan
funds to the Company, the making of such loans shall not result in any increase
in the amount of the Capital Account of such Unitholder. The amount of any such
loans shall be a debt of the Company to such Unitholder and shall be payable or
collectible in accordance with the terms and conditions upon which such loans
are made.
Section 3.16    Transmission of Communications. Each Person that owns or
controls Units on behalf of, or for the benefit of, another Person or Persons
shall be responsible for conveying any report, notice, or other communication
received from the Company or the Board to such other Person or Persons.
Section 3.17    Conversion of Capital Incentive Units. Notwithstanding any other
provision in this Agreement, subject to and effective as of the Closing and
without any other action of any Person, each issued and outstanding Capital
Incentive Unit shall be converted into an amount (less than one (1)) of a Class
B Unit, in each case, on the basis and using the methodologies set forth in the
Allocation Methodology Schedule in the Securities Purchase Agreement.
ARTICLE IV
DISTRIBUTIONS
Section 4.1    Distributions Generally.
(a)    Excess Operating Cash Distributions. Except as otherwise set forth in
this Article IV, and subject to the provisions of Section 18-607 of the Delaware
Act, at any time or from time to time as determined by the Board and, in any
event, within 10 days after the end of each Fiscal Quarter, the Company shall
make Distributions of the Company's Excess Operating Cash, in the amount
determined by the Board in its sole discretion and to the extent not prohibited
under any agreement to which the Company or any Subsidiary is a party. All
Distributions of Excess Operating Cash shall be distributed ratably among
holders of the Class B Units, based on the number of Class B Units held by each
such holder.

26

--------------------------------------------------------------------------------




In the event that the Company is restricted from making a Distribution of all or
any portion of its Excess Operating Cash that would otherwise be Distributed
pursuant to this Section 4.1(a) for any reason, the Company shall use its
reasonable best efforts to distribute such Excess Operating Cash to the
Unitholders pursuant to this Section 4.1(a) as soon as practicable.
(b)    Other Distributions. Except as otherwise set forth in this Article IV,
and subject to the provisions of Section 18-607 of the Delaware Act, all
Distributions (including any Distribution made pursuant to Section 10.2(a)),
other than Tax Distributions (which are addressed separately in Section 4.2) and
Distributions of Excess Operating Cash (which are addressed separately in
Section 4.1(a)), shall be distributed as follows: with respect to each Class B
Unit, an amount equal to the amount determined by dividing the Grossed-Up Amount
by the number of Participating Residual Units, and, with respect to each
Participating Capital Incentive Unit, an amount equal to the excess, if any, of
(i) the amount determined by dividing the Grossed-Up Amount by the number of
Participating Residual Units over (ii) the Participation Threshold with respect
to such Participating Capital Incentive Unit.
(c)    Special Capital Incentive Unit Special Distribution. Notwithstanding
anything to the contrary in Section 4.1(a) or Section 4.1(b), from and after the
Special Capital Incentive Unit Distribution Trigger Date, the Company shall
distribute to the Special Management Unitholders (ratably among such Special
Management Unitholders based upon the number of outstanding Special Capital
Incentive Units held by each such Special Management Unitholder immediately
prior to such Distribution) an aggregate amount in property and cash equal to
the Special Capital Incentive Unit Excess (the "Special Capital Incentive Unit
Special Distribution") prior to making any additional Distributions contemplated
by Section 4.1(a) or Section 4.1(b). The Special Capital Incentive Unit Special
Distribution shall not be treated as an advance of any amounts to which the
Special Management Unitholders are otherwise entitled under Section 4.1(a) or
Section 4.1(b). For the avoidance of doubt, any amounts remaining to be
distributed following the full distribution of the Special Capital Incentive
Unit Excess, if any, pursuant to this Section 4.1(c), shall be distributed as
set forth in Section 4.1(a) or Section 4.1(b), as applicable.
(d)    Definitions.
(i)    "Excess Operating Cash" means, as of the last day of each Fiscal Quarter,
the excess, if any, of (a) the sum of, without duplication, (i) the net taxable
income of the Company and its Subsidiaries for such Fiscal Quarter (plus any
amounts described in Sections 705(a)(1)(B) (tax-exempt income) and less
705(a)(2)(B) (non-deductible, non-capitalized expenses) of the Code), (ii) the
amount of all non-cash deductions included in determining such net taxable
income, and (iii) the aggregate amount deducted in any previous Fiscal Quarter
from Excess Operating Cash under (i), (ii) and (iii) of clause (b) hereof, to
the extent such amount is reversed in the current Fiscal Quarter over (b) the
sum, without duplication, of (i) the amount of all non-cash income included in
determining such net taxable income, (ii) the aggregate amount paid or reserved
by the Company and its Subsidiaries during such

27

--------------------------------------------------------------------------------




Fiscal Quarter with respect to capital expenditures, debt service and other
legal or contractual obligations (including any co-investment obligations of the
Company or any of its Subsidiaries), to the extent not deducted in calculating
net taxable income, (iii) increases in working capital for such Fiscal Quarter,
(iv) the aggregate amount paid or reserved by the Company with respect to Tax
Distributions, and (v) (without duplication of amounts distributed under Section
4.2) the aggregate amount of any non-cash gains realized in connection with any
disposition of property by the Company and its Subsidiaries during such Fiscal
Quarter, to the extent included in determining such net taxable income. For the
avoidance of doubt, Excess Operating Cash shall not include any proceeds
received by the Company with respect to the disposition of any asset to the
extent that such asset, as of November 11, 2011, included any unrealized
appreciation.
(ii)    "Grossed-Up Amount" means, with respect to any Distribution pursuant to
Section 4.1(b), the sum of (a) the aggregate amount being distributed in such
Distribution, and (b) the aggregate amount of the Participation Thresholds of
all Participating Capital Incentive Units.
(iii)    "Participating Capital Incentive Unit" means, with respect to any
Distribution pursuant to Section 4.1(b), a Capital Incentive Unit that has a
Participation Threshold that is less than the amount determined by dividing (a)
the sum of (i) the aggregate amount of such Distribution and (ii) the aggregate
amount of the Participation Thresholds of all outstanding Capital Incentive
Units that have a Participation Threshold that is less than or equal to that of
the Capital Incentive Unit for which such determination is being made, by (b)
the sum of (i) the number of outstanding Class B Units and (ii) the number of
outstanding Capital Incentive Units that have a Participation Threshold that is
less than or equal to that of the Capital Incentive Unit for which such
determination is being made.
(iv)    "Participating Residual Unit" means, with respect to any Distribution
pursuant to Section 4.1(b), each Class B Unit and each Participating Capital
Incentive Unit.
(v)    "Special Capital Incentive Unit" means any Capital Incentive Unit held by
a Management Unitholder which is designated as such in an Employee Equity
Agreement and as set forth on the Unit Ledger.
(vi)    "Special Capital Incentive Unit Base Amount" means, with respect to any
Special Capital Incentive Unit, the amount designated as such in the applicable
Employee Equity Agreement and as set forth on the Unit Ledger.

28

--------------------------------------------------------------------------------




(vii)    "Special Capital Incentive Unit Distribution Trigger Date" means the
first date on which Distributions are made to the Special Management Unitholders
pursuant to Section 4.1(b)(iii), with respect to any Special Capital Incentive
Units that are Participating Capital Incentive Units.
(viii)    "Special Capital Incentive Unit Excess" means an amount equal to (x)
the initial Participation Threshold for a Special Capital Incentive Unit, minus
the Special Capital Incentive Unit Base Amount for such Special Capital
Incentive Unit (if such difference is positive), multiplied by (y) the number of
Special Capital Incentive Units held by Special Management Unitholders.
(ix)    "Special Management Unitholder" means any Management Unitholder holding
Special Capital Incentive Units.
(e)    Distributions with respect to Certain Units. For the avoidance of doubt,
(i) no portion of any Distribution shall be made with respect to any Unit that
has not been issued and (ii) the right of each Unitholder to receive
Distributions with respect to any Capital Incentive Units held by such
Unitholder shall be subject to Section 3.1(c).
Section 4.2    Tax Distributions. Notwithstanding any other provision herein to
the contrary, so long as the Company is treated as a partnership for federal
income tax purposes, the Company shall use its reasonable best efforts to
distribute to the Unitholders within 15 days after the end of each Fiscal
Quarter of the Company, subject to the provisions of Section 18-607 of the
Delaware Act and the Tax Distribution Conditions, all as determined by the
Board, an aggregate amount of cash (a "Tax Distribution") in respect of such
Fiscal Quarter which in the good faith estimation of the Board equals the
Estimated Tax Liability. For purposes of this Agreement, "Tax Distribution
Conditions" means, with respect to each Tax Distribution, that such Tax
Distribution would not impair the liquidity of the Company with respect to
working capital, capital expenditures, debt service, reserves or otherwise and
would not be prohibited under any credit facility to which the Company or any
Subsidiary is a party. For purposes of this Agreement, "Estimated Tax Liability"
means the product of (a) the aggregate amount of all taxable income allocable to
the Unitholders in respect of such Fiscal Quarter determined without regard to
adjustments under Section 743(b) of the Code (provided that in no event shall
such calculation include any taxable income for any period prior to the
effective date of Prior LLC Agreement or any tax liability relating thereto),
multiplied by (b) the combined maximum U.S. federal, state, and local income tax
rate to be applied with respect to such taxable income (calculated by using the
highest maximum combined marginal U.S. federal, state and local income tax rates
in any jurisdiction in the United States) for such Fiscal Quarter (making an
appropriate adjustment for any rate changes that take place during such period).
Each Tax Distribution shall be distributed on a pro rata basis among the
Unitholders according to the amounts allocated to, or otherwise included in
taxable income by, each class of Units pursuant to the preceding sentence
without regard to adjustments under section 743(b) of the Code. The Board shall
be entitled to adjust subsequent Tax Distributions up or down to reflect any
variation between its prior estimation of quarterly Tax Distributions and the
Tax Distributions that would have been computed under this Section 4.2 based on
subsequent information. In the event that due to the Tax Distribution Conditions
the funds available for any Tax Distribution to be made hereunder

29

--------------------------------------------------------------------------------




are insufficient to pay the full amount of the Tax Distribution that would
otherwise be required under this Section 4.2, the Company shall use its
reasonable best efforts to distribute to the Unitholders the amount of funds
that are available after application of the Tax Distribution Conditions on a pro
rata basis (according to the amounts that would have been distributed to each
Unitholder pursuant to this Section 4.2 if available funds (after application of
the Tax Distribution Conditions) existed in a sufficient amount to make such
Distribution in full). At any time thereafter when additional funds of the
Company are available for Distribution after application of the Tax Distribution
Conditions, the Company shall use its reasonable best efforts to immediately
distribute such funds to the Unitholders on a pro rata basis (according to the
amounts that would have been distributed to each Unitholder pursuant to this
Section 4.2 if available funds (after application of the Tax Distribution
Conditions) would have existed in a sufficient amount to make such Tax
Distribution in full). Each Tax Distribution pursuant to this Section 4.2 shall
be treated as an advance to such Unitholder of amounts to which they are
otherwise entitled under, and shall reduce the amount of any other Distributions
to such Unitholder pursuant to, Section 4.1. For the avoidance of doubt, a
Distribution shall only be deemed to be a Tax Distribution if and to the extent
the amount of such Distribution is less than or equal to the Estimated Tax
Liability for the applicable Fiscal Quarter, after giving effect to all prior
Tax Distributions made during the applicable Fiscal Quarter.
Section 4.3    Intentionally Omitted.
Section 4.4    Persons Receiving Distributions. Each Distribution shall be made
to the Persons shown on the Company's books and records as Unitholders as of the
date of such Distribution; provided, however, that any transferor and transferee
of Units may mutually agree as to which of them should receive payment of any
Distribution under this Article IV. In the event that restrictions on transfer
or change in beneficial ownership of Units set forth herein or in any applicable
Employee Equity Agreement have been breached, the Company may withhold
distributions in respect of the affected Units until such breach has been cured.
Reserves Against Distributions. The Board shall have the right to withhold from
Distributions payable to any Unitholder under this Agreement amounts sufficient
to pay and discharge any reasonably anticipated contingent liabilities of the
Company. Any amounts remaining after payment and discharge of any such
contingent liabilities of the Company will be paid to the Unitholders form whom
the Distributions were withheld.
Section 4.5    Certain Repurchases and Redemptions. Notwithstanding anything to
the contrary in this Agreement or in any Employee Equity Agreement, the Company
may, at its option, exercise its repurchase or redemption rights, if any, and
fulfill its repurchase or redemption obligations, if any, to a holder of Units
pursuant to this Agreement or any Employee Equity Agreement, in whole or in
part, by transferring to such holder securities issued by a Subsidiary of the
Company with a value equal to the redemption or repurchase price of the Units of
such holder to be redeemed or repurchased; provided that following such transfer
the Subsidiary that issued the transferred securities shall promptly redeem or
repurchase such securities from such holder for an amount of cash equal to the
aggregate redemption or repurchase price of the Units of such holder to be
redeemed or repurchased. The Company and the holder agree to treat any such
transfer as a distribution of securities of the Subsidiary under Code Section
732.

30

--------------------------------------------------------------------------------




ARTICLE V
BOARD OF MANAGERS; OFFICERS
Section 5.1    Management by the Board of Managers.
(a)    Authority of Board of Managers.
(i)    Except with respect to the Board Governance Exceptions, and subject to
the provisions of Section 5.1(a)(ii), (A) the powers of the Company shall be
exercised by or under the authority of, and the business and affairs of the
Company shall be managed under the direction of, the Board (including with
respect to the matters contemplated by §§ 18‑209, 18‑213, 18‑216, 18‑301,
18‑302, 18‑304, 18‑704, 18‑801, 18‑803 and 18‑806 of the Delaware Act) and
(B) the Board shall make all decisions and take all actions for the Company not
otherwise provided for in this Agreement, including the following:
(A)    entering into, making and performing contracts, agreements and other
undertakings binding the Company that may be necessary, appropriate or advisable
in furtherance of the purposes of the Company and making all decisions and
waivers thereunder;
(B)    maintaining the assets of the Company in good order;
(C)    collecting sums due the Company;
(D)    opening and maintaining bank and investment accounts and arrangements,
drawing checks and other orders for the payment of money and designating
individuals with authority to sign or give instructions with respect to those
accounts and arrangements;
(E)    to the extent that funds of the Company are available therefor, paying
debts and obligations of the Company;
(F)    acquiring or disposing of assets and the timing thereof, capital
expenditures and the timing thereof, opening new or closing existing offices,
developing new businesses or divisions, service offerings and pricing,
subcontracting authority and facilities management;
(G)    hiring and employing executives, Officers, supervisors and other
personnel;
(H)    selecting, removing and changing the authority and responsibility of
lawyers, accountants and other advisers and consultants;
(I)    entering into guaranties on behalf of the Company's Subsidiaries;
(J)    obtaining insurance for the Company;

31

--------------------------------------------------------------------------------




(K)    determining distributions of cash and other property of the Company as
provided in Article IV; and
(L)    establishing reserves for commitments and obligations (contingent or
otherwise) of the Company.
(ii)    The Board may act (A) by resolutions adopted at a meeting and by written
consents pursuant to Section 5.3, (B) by delegating power and authority to
committees pursuant to Section 5.4, and (C) by delegating power and authority to
any Officer pursuant to Section 5.5(a).
(iii)    Each Unitholder acknowledges and agrees that no Manager shall, solely
as a result of being a Manager but subject to any Employee Equity Agreement to
which such Manager is a party, be bound to devote all of his business time to
the affairs of the Company, and that he and his Affiliates do and will continue
to engage for their own account and for the accounts of others in other business
ventures.
(b)    No Management by Unitholders. The Unitholders shall not manage or control
the business and affairs of the Company, except with respect to the Board
Governance Exceptions.
Section 5.2    Composition and Election of the Board of Managers.
(a)    Number and Designation. The number of Managers on the Board shall be the
number serving pursuant to clauses (i) through (iv) below. The Board shall at
all times be comprised of the following persons:
(i)    for so long as the Investors and their Affiliates hold, directly or
indirectly, a number of Class B Units equal to 50% or more of the Class B Units
owned by the Investors as of the date hereof (the "Investor Manager Minimum
Percentage"), up to three (3) representatives designated by the Investors (each,
an "Investor Manager" and, collectively, the "Investor Managers"); provided
that, for the avoidance of doubt, the Investors shall be permitted to
collectively designate the Investor Managers or to determine that one or more of
the Investor Managers will be designated by any specific Investor (by providing
written notice of such determination to the Company);
(ii)    the Company's chief executive officer (the "Executive Manager"); and
(iii)    for so long as Sinclair and Terrance Ahern and his Family Group,
collectively, hold a number of Class B Units equal to 50% or more of the Class B
Units owned by Sinclair and Terrance Ahern and his Family Group as of the date
hereof (after the consummation of the transactions contemplated by the
Securities Purchase Agreement) (the "Sinclair Manager Minimum Percentage"), one
representative designated by Terrance Ahern (the "Sinclair Manager"). For the

32

--------------------------------------------------------------------------------




avoidance of doubt, for purposes of determining the number of Class B Units held
by Sinclair and Terrance Ahern and his Family Group as of the date hereof, any
Class B Units indirectly owned by shareholders of Sinclair other than Ahern and
any Transfer of Units to Management Holders contemplated by the Equity Plan
(whether previously made or to be made in the future) shall be excluded.
(b)    Term. Members of the Board shall serve from their designation in
accordance with the terms hereof until their resignation, death or removal in
accordance with the terms hereof. Members of the Board need not be Unitholders
and need not be residents of the State of Delaware. A person shall become a
Manager (other than the Executive Manager) and member of the Board effective
upon receipt by the Company at its principal place of business of a written
notice addressed to the Board (or at such later time or upon the happening of
some other event specified in such notice) of such person's designation from the
person or persons entitled to designate such manager pursuant to Section 5.2(a)
above; provided that the persons specifically named in Section 5.2(a) above
shall be members of the Board commencing on the date hereof without further
action. The Company's chief executive officer shall become the Executive Manager
and a member of the Board on the date of his or her appointment as chief
executive officer. A member of the Board may resign as such by delivering his,
her or its written resignation to the Company at the Company's principal office
addressed to the Board. Such resignation shall be effective upon receipt unless
it is specified to be effective at some other time or upon the happening of some
other event.
(c)    Removal. If the Executive Manager ceases to be the Company's chief
executive officer for any reason, such Executive Manager shall, at such time, be
automatically removed from the Board and each committee thereof and from the
board of directors or board of managers of each of the Company's Subsidiaries
and any committees thereof. For so long as the Investors and their Affiliates
hold, directly or indirectly, the Investor Manager Minimum Percentage, the
removal from the Board or any of its committees (with or without cause) of any
Investor Manager shall be upon (and only upon) the written request of the
Investor(s) that appointed such Investor Manager. In the event that the
Investors and their Affiliates no longer hold, directly or indirectly, the
Investor Manager Minimum Percentage, (i) the Investors shall designate one (1)
Investor Manager then serving on the Board for removal pursuant to Section
5.2(b) and (ii) thereafter (x) the Investors shall be entitled to designate up
to two (2) Investor Managers, and (y) the holders of the Required Interest shall
be entitled to designate one (1) Manager. For so long as Sinclair and Terrance
Ahern and his Family Group hold, directly or indirectly, the Sinclair Manager
Minimum Percentage, removal from the Board or any of its committees (with or
without cause) of any Sinclair Manager shall be upon the written request of
Sinclair or Terrance Ahern. In the event that Sinclair and Terrance Ahern and
his Family Group no longer hold, directly or indirectly, the Sinclair Manager
Minimum Percentage, the Sinclair Manager shall be automatically removed from the
Board and each committee thereof and from the board of directors or board of
managers of each of the Company's Subsidiaries and any committees thereof.
(d)    Vacancies. In the event that any designee under Section 5.2(a) (other
than the Executive Manager) for any reason ceases to serve as a member of the
Board, (i) the

33

--------------------------------------------------------------------------------




resulting vacancy on the Board shall be filled by a Person that is designated by
the person or persons originally entitled to designate such Manager pursuant to
Section 5.2(a) above (provided that, if any party fails to designate a person to
fill a vacancy on the Board pursuant to the terms of this Section 5.2(d), such
vacant managership shall remain vacant until such managership is filled pursuant
to this Section 5.2(d)), and (ii) such designee shall be removed promptly after
such time from each committee of the Board. In the event that the Executive
Manager for any reason ceases to serve as a member of the Board (including as a
result of ceasing to be the Company's chief executive officer), the Executive
Manager managership shall remain vacant until the Company's chief executive
officer is next appointed by the Board. In the event that any Sinclair Manager
for any reason ceases to serve as a member of the Board (other than as a result
the termination of the right to appoint a Sinclair Manager), such Sinclair
Manager managership shall remain vacant until a replacement is designated by
Sinclair or Terrance Ahern.
(e)    Reimbursement. The Company shall pay all reimbursable out-of-pocket costs
and expenses incurred by each member of the Board incurred in the course of
their service hereunder, including in connection with attending regular and
special meetings of the Board, any board of managers or board of directors of
each of the Company's Subsidiaries and/or any of their respective committees.
(f)    Compensation of Managers. Except as approved by the holders of the
Required Interest, Managers shall receive no compensation for serving in such
capacity.
(g)    Reliance by Third Parties. Any Person dealing with the Company, other
than a Unitholder, may rely on the authority of the Board (or any Officer
authorized by the Board) in taking any action in the name of the Company without
inquiry into the provisions of this Agreement or compliance herewith, regardless
of whether that action actually is taken in accordance with the provisions of
this Agreement. Every agreement, instrument or document executed by the Board
(or any Officer authorized by the Board) in the name of the Company with respect
to any business or property of the Company shall be conclusive evidence in favor
of any Person relying thereon or claiming thereunder that (i) at the time of the
execution or delivery thereof, this Agreement was in full force and effect, (ii)
such agreement, instrument or document was duly executed according to this
Agreement and is binding upon the Company and (iii) the Board or such Officer
was duly authorized and empowered to execute and deliver such agreement,
instrument or document for and on behalf of the Company.
(h)    Subsidiary Board of Managers or Board of Directors. The Company shall at
all times, unless otherwise determined by the Board in its discretion, cause the
board of managers or board of directors of each of the Company's Subsidiaries to
be comprised of the same persons who are then Managers of the Board pursuant to
Section 5.2(a) above. The voting rights on the board of managers or board of
directors of each of the Company's Subsidiaries of the Investor Managers serving
on any such boards shall be commensurate with the voting rights of the Investor
Managers with respect to the Board.
(i)    Certain Duties. Notwithstanding anything in this Agreement to the
contrary, no Manager, in his capacity as such, shall have any duty (including
fiduciary duty), or any

34

--------------------------------------------------------------------------------




liability for a breach of duty (including fiduciary duty), to the Company, any
Unitholder, or any other Manager; provided that the foregoing shall not limit or
eliminate liability for any act or omission that constitutes a bad faith
violation of any applicable implied contractual covenant of good faith and fair
dealing.
Section 5.3    Board Meetings and Actions by Written Consent.
(a)    Quorum; Voting. At least one Investor Manager and one Sinclair Manager
must be present (including for purposes of actions taken pursuant to Section
5.3(g)) in order to constitute a quorum for the transaction of business of the
Board, and except as otherwise provided in this Agreement, the act of the
Managers that have a majority of the total votes present at a meeting of the
Board at which a quorum is present shall be the act of the Board; provided that
in the event a quorum does not exist for any two duly called consecutive
meetings because of the absence of all of the Sinclair Managers who are then
serving as Managers, a quorum shall exist for the immediately succeeding duly
called meeting if at least one Investor Manager is present thereat,
notwithstanding the absence of the Sinclair Manager(s). Once a quorum is present
to commence a meeting of the Board, such quorum shall be broken as soon as the
Managers required by the previous sentence (including the proviso thereto) no
longer remain present at such meeting and no further business may be transacted
at such meeting until such time as a quorum shall again be present. If a quorum
shall not be present during a meeting of the Board, the Managers present thereat
may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present. A Manager who is
present at a meeting of the Board at which action on any matter is taken shall
be presumed to have assented to the action unless his dissent shall be entered
in the minutes of the meeting or unless he shall file his written dissent to
such action with the person acting as secretary of the meeting before the
adjournment thereof or shall deliver such dissent to the Company immediately
after the adjournment of the meeting. Such right to dissent shall not apply to a
Manager who voted in favor of such action. At each meeting of the Board, the
Investor Managers present at such meeting shall collectively have a number of
votes (the "Investor Votes") on all matters to be voted on by the Board equal to
the greater of (i) the number of Investor Managers present at such meeting and
(ii) the sum of one plus the number of Managers present at such meeting that are
not Investor Managers (with each such Investor Manager entitled to cast his
proportionate share of the total Investor Votes). The Executive Manager and each
Sinclair Manager shall have one vote on all matters voted on by the Board.
(b)    Place; Attendance. Meetings of the Board may be held at such place or
places as shall be determined from time to time by resolution of the Board. At
all meetings of the Board, business shall be transacted in such order as shall
from time to time be determined by resolution of the Board. Attendance of a
Manager at a meeting shall constitute a waiver of notice of such meeting, except
where a Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.
(c)    Meeting In Connection With Unitholder Meeting. In connection with any
meeting of Unitholders, the Managers may, if a quorum is present, hold a meeting
for the

35

--------------------------------------------------------------------------------




transaction of business immediately after and at the same place as such meeting
of the Unitholders. Notice of such meeting at such time and place shall not be
required.
(d)    Time, Place and Notice. Regular meetings of the Board shall be held at
such times and places as shall be designated from time to time by resolution of
the Board. Notice of such meetings shall not be required.
(e)    Special Meetings. Special meetings of the Board may be called by any
Investor Manager or the Executive Manager on at least 48 hours' notice to each
other Manager; provided that in urgent and/or emergency circumstances (as
reasonably determined by any Investor Manager), a special meeting of the Board
may be called by any Investor Manager on any amount of prior notice to each
other Manager. Such notice need not state the purpose or purposes of, nor the
business to be transacted at, such meeting, except as may otherwise be required
by law or provided for in this Agreement.
(f)    Other Board Meetings. Without limiting the foregoing, there shall be
meetings of the Board from time to time as requested by the holders of the
Required Interest on at least 48 hours' notice to each Manager; provided that in
urgent and/or emergency circumstances (as reasonably determined by the holders
of the Required Interest), a meeting of the Board may be called by the holders
of the Required Interest on any amount of prior notice to each Manager.
(g)    Action by Written Consent or Telephone Conference. Any action permitted
or required by the Delaware Act, the Certificate or this Agreement to be taken
at a meeting of the Board or any committee designated by the Board may be taken
without a meeting, without notice and without a vote if a consent in writing,
setting forth the action to be taken, is signed by the Managers or members of
such committee, as the case may be, that have at least the number of votes
required to take such action at a meeting of the Board if all Managers were
present at such Meeting; provided that, unless such action is being taken in
urgent and/or emergency circumstances (as reasonably determined by any Investor
Manager), at least 24 hours' prior notice of such action shall be provided to
each Manager. Such consent shall have the same force and effect as a vote at a
meeting and may be stated as such in any document or instrument filed with the
Secretary of State of Delaware, and the execution of such consent shall
constitute attendance or presence in person at a meeting of the Board or any
such committee, as the case may be. Subject to the requirements of the Delaware
Act, the Certificate or this Agreement for notice of meetings, unless otherwise
restricted by the Certificate, the Managers or members of any committee
designated by the Board may participate in and hold a meeting of the Board or
any committee, as the case may be, by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a person
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

36

--------------------------------------------------------------------------------




Section 5.4    Committees; Delegation of Authority and Duties.
(a)    Committees; Generally. The Board may, from time to time, designate one or
more committees, each of which shall include at least two (2) Investor Managers
and one (1) Sinclair Manager. Any such committee, to the extent provided in the
enabling resolution or in the Certificate or this Agreement, shall have and may
exercise all of the authority of the Board. At every meeting of any such
committee, the presence of a majority of all the members thereof, at least one
Investor Manager and the Sinclair Manager shall constitute a quorum, and except
as otherwise provided in this Agreement, the act of the Managers holding a
majority of the total votes present at a meeting of such committee at which a
quorum is present shall be the act of such committee; provided that in the event
a quorum does not exist for any two duly called consecutive meetings because of
the absence of the Sinclair Manager, a quorum shall exist for the immediately
succeeding duly called meeting if at least one Investor Manager is present
thereat, notwithstanding the absence of the Sinclair Manager. Once a quorum is
present to commence a meeting of such committee, such quorum shall be broken as
soon as the Persons required by the previous sentence (including the proviso
thereto) no longer remain present at such meeting and no further business may be
transacted at such meeting until such time as a quorum shall again be present.
The voting rights of the Investor Managers with respect to any such committee
shall be commensurate with the voting rights of the Investor Managers with
respect to the Board, and the procedures for calling a meeting of a committee
will be the same as the procedures for calling a meeting of the Board. The Board
may dissolve any committee at any time, unless otherwise provided in the
Certificate or this Agreement.
(b)    Delegation; Generally. The Board may, from time to time, delegate to one
or more Persons (including any Manager or Officer) such authority and duties as
the Board may deem advisable in addition to those powers and duties set forth in
Section 5.1(a) hereof. The Board also may assign titles (including chairman,
chief executive officer, president, vice president, secretary, assistant
secretary, treasurer and assistant treasurer) to any Manager, Unitholder or
other individual and may delegate to such Manager, Unitholder or other
individual certain authority and duties. Any number of titles may be held by the
same Manager, Unitholder or other individual. Any delegation pursuant to this
Section 5.4(b) may be revoked at any time by the Board.
Section 5.5    Officers.
(a)    Officers. The management of the business and affairs of the Company by
the Officers and the exercising of their powers shall be conducted under the
supervision of and subject to the approval of the Board.
(b)    Designation and Appointment. The Board may (but need not), from time to
time, designate and appoint one or more persons as an Officer of the Company. No
Officer need be a resident of the State of Delaware, a Unitholder or a Manager.
Any Officers so designated shall have such authority and perform such duties as
the Board may, from time to time, delegate to them. The Board may assign titles
to particular Officers. Unless the Board otherwise decides, if the title is one
commonly used for officers of a business

37

--------------------------------------------------------------------------------




corporation formed, the assignment of such title shall constitute the delegation
to such Officer of the authority and duties that are normally associated with
that office, subject to (i) any specific delegation of authority and duties made
to such Officer by the Board pursuant to the third sentence of this Section
5.5(b) or (ii) any delegation of authority and duties made to one or more
Officers pursuant to the terms of Section 5.4(b). Each Officer shall hold office
until such Officer's successor shall be duly designated and qualified or until
such Officer's death or until such Officer shall resign or shall have been
removed in the manner hereinafter provided. Any number of offices may be held by
the same individual. The salaries or other compensation, if any, of the Officers
and agents of the Company shall be fixed from time to time by the Board.
(c)    Resignation; Removal; Vacancies. Any Officer (subject to any contract
rights available to the Company, if applicable) may resign as such at any time.
Such resignation shall be made in writing and shall take effect at the time
specified therein, or if no time be specified, at the time of its receipt by the
Board. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation. Any Officer may be
removed as such, either with or without cause, by the Board in its discretion at
any time or by the holders of the Required Interest in their discretion at any
time; provided, however, that any such removal shall be without prejudice to the
contract rights, if any, of the individual so removed. Designation of an Officer
shall not of itself create contract rights. Any vacancy occurring in any office
of the Company may be filled by the Board and shall remain vacant until filled
by the Board.
(d)    Duties of Officers. The Officers, in the performance of their duties as
such, shall owe to the Company and the Unitholders duties of loyalty and due
care of the type owed by the officers of a corporation to such corporation and
its stockholders under the laws of the State of Delaware.
Section 5.6    Company Funds. No Manager or Officer may commingle the Company's
funds with the funds of any Unitholder, Manager or Officer.
ARTICLE VI
EXCULPATION AND INDEMNIFICATION
Section 6.1    Exculpation. No Officer or Manager shall be liable to any other
Officer, Manager, the Company or to any Unitholder for any loss suffered by the
Company or any Unitholder unless such loss is caused by such Person's willful
misconduct or intentional and material breach of this Agreement. The Officers
and Managers shall not be liable for any errors in judgment or for any acts or
omissions that do not constitute willful misconduct or intentional and material
breach of this Agreement. Any Officer or Manager may consult with counsel and
accountants in respect of Company affairs, and provided such Person acts in good
faith reliance upon the advice or opinion of such counsel or accountants, such
Person shall not be liable for any loss suffered by the Company or any
Unitholder in reliance thereon.
Section 6.2    Right to Indemnification. Subject to the limitations and
conditions as provided in this Article VI, each Person (an "Indemnified Person")
who was or is made a party or

38

--------------------------------------------------------------------------------




is threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative (hereinafter a "Proceeding"), or any appeal in such a Proceeding or
any inquiry or investigation that could lead to such a Proceeding, by reason of
the fact that he or she, or a Person of whom he or she is the legal
representative, is or was a Unitholder, Manager or Officer, or while a
Unitholder, Manager or Officer is or was serving at the request of the Company
as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise, shall be indemnified by the
Company to the fullest extent permitted by the Delaware Act, as the same exists
or may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including
attorneys' fees) actually incurred by such Indemnified Person in connection with
such Proceeding, and indemnification under this Article VI shall continue as to
a Person who has ceased to serve in the capacity which initially entitled such
Indemnified Person to indemnity hereunder; provided that no Indemnified Person
shall be indemnified for any judgments, penalties (including excise and similar
taxes and punitive damages), fines, settlements or reasonable expenses
(including attorneys' fees) actually incurred by such Indemnified Person that
are attributable to (i) such Indemnified Person's or its Affiliates' (the term
"Affiliates" excluding, for purposes hereof, the Company's and its
Subsidiaries') willful misconduct or intentional breach of this Agreement as
determined by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected), or (ii)
economic losses or tax obligations incurred by an Indemnified Person as a result
of owning Units (the matters described in clauses (i) and (ii), collectively,
the "Non-Indemnifiable Matters"). For purposes of this Section 6.2, "intentional
breach" shall mean a material breach that is a consequence of an act undertaken
by the breaching party with the actual knowledge that the taking of such act
would, or would be reasonably expected to, cause a breach of this Agreement. The
rights granted pursuant to this Article VI shall be deemed contract rights, and
no amendment, modification or repeal of this Article VI shall have the effect of
limiting or denying any such rights with respect to actions taken or Proceedings
arising prior to any amendment, modification or repeal. It is expressly
acknowledged that the indemnification provided in this Article VI could involve
indemnification for negligence or under theories of strict liability.
Section 6.3    Advance Payment. Unless otherwise determined by the Board in
cases involving matters or allegations that if confirmed by a final judgment,
order or decree of an arbitrator or a court of competent jurisdiction would
constitute Non-Indemnifiable Matters, the reasonable expenses incurred by a
Person of the type entitled to be indemnified under Section 6.2 who was, is or
is threatened to be made a named defendant or respondent in a Proceeding shall
be paid by the Company in advance of the final disposition of the Proceeding
upon receipt of an undertaking by or on behalf of such Indemnified Person to
repay such amount if it shall ultimately be determined that he or she is not
entitled to be indemnified by the Company.
Section 6.4    Indemnification of Employees and Agents. The Company, by adoption
of a resolution of the Board, may indemnify and advance expenses to an employee
or agent of the

39

--------------------------------------------------------------------------------




Company to the same extent and subject to the same conditions under which it may
indemnify and advance expenses to Persons who are not or were not Managers or
Officers but who are or were serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of another foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any liability asserted against him and
incurred by him in such a capacity or arising out of his status as such a Person
to the same extent that it may indemnify and advance expenses to Managers and
Officers under this Article VI.
Section 6.5    Appearance as a Witness. Notwithstanding any other provision of
this Article VI, the Company shall pay or reimburse reasonable out-of-pocket
expenses incurred by a Manager or Officer in connection with his appearance as a
witness or other participation in a Proceeding at a time when he is not a named
defendant or respondent in the Proceeding.
Section 6.6    Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article VI shall not be
exclusive of any other right which an Indemnified Person may have or hereafter
acquire under any law (common or statutory), provision of the Certificate or
this Agreement, agreement, vote of Unitholders or disinterested Managers or
otherwise. Without limiting the foregoing, the Company and each Unitholder
hereby acknowledges that one or more of the Indemnified Persons may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
an Affiliated Institution. The Company and each Unitholder hereby agrees that,
with respect to any such Indemnified Person, the Company (i) is, relative to
each Affiliated Institution, the indemnitor of first resort (i.e., its
obligations to the applicable Indemnified Person under this Agreement are
primary and any duplicative, overlapping or corresponding obligations of an
Affiliated Institution are secondary), (ii) shall be required to make all
advances and other payments under this Agreement, and shall be fully liable
therefor, without regard to any rights any such Indemnified Person may have
against his or her Affiliated Institution, and (iii) irrevocably waives,
relinquishes and releases any such Affiliated Institution from any and all
claims against such Affiliated Institution for contribution, subrogation or any
other recovery of any kind in respect thereof. The Company further agrees that
no advancement or payment by an Affiliated Institution on behalf of any
Indemnified Person with respect to any claim for which such Indemnified Person
has sought indemnification from the Company shall affect the foregoing and any
such Affiliated Institution shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of any such applicable Indemnified Person against the Company. The
Company and each Unitholder agrees that each Affiliated Institution is an
express third party beneficiary of the terms of this Section 6.6.
Section 6.7    Insurance. The Company may purchase and maintain insurance, or
cause its Subsidiaries to purchase and maintain insurance, at its or their
expense, to protect itself and any Person who is or was serving as a Manager,
Officer or agent of the Company or is or was serving at the request of the
Company as a manager, director, officer, partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic limited
ability company, corporation, partnership, joint venture, sole proprietorship,
trust, employee benefit plan or other enterprise against any expense, liability
or loss, whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Article VI.

40

--------------------------------------------------------------------------------




Section 6.8    Limitation. Notwithstanding anything contained herein to the
contrary (including in this Article VI), any indemnity by the Company relating
to the matters covered in this Article VI shall be provided out of and to the
extent of the Company's assets only, and no Unitholder shall have personal
liability on account thereof or shall be required to make additional Capital
Contributions to help satisfy such indemnity of the Company.
Section 6.9    Third Party Beneficiaries. Notwithstanding anything in this
Agreement to the contrary, each of the Managers, Officers or other Persons
indemnified pursuant to this Article VI are intended third party beneficiaries
of this Article VI and shall be entitled to enforce such provision (as it may be
in effect from time to time).
Section 6.10    Savings Clause. If this Article VI or any portion hereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless each Manager, Officer or
any other Person indemnified pursuant to this Article VI as to costs, charges
and expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article VI that shall not have been invalidated and
to the fullest extent permitted by applicable law.
ARTICLE VII
CERTAIN TAX AND ACCOUNTING MATTERS
Section 7.1    Partnership for Tax Purposes. Subject to Article XII, the
Unitholders intend that the Company shall be treated as a partnership for
federal and, to the extent applicable, state and local income tax purposes, and
that each Unitholder and the Company shall file all tax returns and shall
otherwise take all tax and financial reporting positions in a manner consistent
with such treatment. Without the consent of the holders of the Required
Interest, the Company shall not make an election to be treated as a corporation
for federal income tax purposes pursuant to Treasury Regulation 301.7701-3 (or
any successor regulation or provision) or, to the extent applicable, state or
local income tax purposes.
Section 7.2    Capital Accounts.
(a)    The Company shall maintain a separate Capital Account for each Unitholder
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Board), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.
Without limiting the foregoing, each Unitholder's Capital Account shall be
adjusted:
(i)    by adding any additional Capital Contributions made by such Unitholder in
consideration for the issuance of Units;
(ii)    by deducting any amounts paid to such Unitholder in connection with the
redemption or other repurchase by the Company of Units;

41

--------------------------------------------------------------------------------




(iii)    by adding any Profits allocated to such Unitholder and subtracting any
Losses allocated to such Unitholder; and
(iv)    by deducting any distributions paid in cash or other assets to such
Unitholder by the Company.
(b)    For purposes of computing the amount of any item of Company income, gain,
loss, or deduction to be allocated pursuant to this Article VII and to be
reflected in the Capital Accounts, the determination, recognition, and
classification of any such item shall be the same as its determination,
recognition, and classification for federal income tax purposes (including any
method of depreciation, cost recovery, or amortization used for this purpose);
provided that:
(i)    The computation of all items of income, gain, loss, and deduction shall
include those items described in Code Section 705(a)(1)(B) or Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for federal income tax purposes.
(ii)    If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.
(iii)    Items of income, gain, loss, or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.
(iv)    Items of depreciation, amortization, and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property's
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).
(v)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section  1.704-1(b)(2)(iv)(m), to be taken into account
in determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).
Section 7.3    Negative Capital Accounts. No Unitholder shall be required to pay
to any other Unitholder or the Company any deficit or negative balance which may
exist from time to time in such Unitholder's Capital Account (including upon and
after dissolution of the Company).

42

--------------------------------------------------------------------------------




Section 7.4    Transfer of Capital Accounts. If a Unitholder transfers an
interest in the Company to a new or existing Unitholder, the transferee
Unitholder shall succeed to that portion of the transferor's Capital Account
that is attributable to the transferred interest. Any reference in this
Agreement to a Capital Contribution of, or Distribution to, a Unitholder that
has succeeded any other Unitholder shall include any Capital Contributions or
Distributions previously made by or to the former Unitholder on account of the
interest of such former Unitholder transferred to such successor Unitholder.
Section 7.5    Allocations. Except as otherwise provided in Section 7.6, Net
Profit or Net Loss for any Taxable Year shall be allocated among the Unitholders
in such a manner that, as of the end of such Taxable Year, the sum of (i) the
Capital Account of each Unitholder, (ii) such Unitholder's share of Minimum Gain
(as determined according to Treasury Regulation Section 1.704-2(g)), and
(iii) such Unitholder's partner nonrecourse debt minimum gain (as defined in
Treasury Regulation Section 1.704-2(i)(2)) shall be equal to the respective net
amounts, positive or negative, which would be distributed to them, determined as
if the Company were to (i) liquidate the assets of the Company for an amount
equal to their Book Value, and (ii) distribute the proceeds of liquidation
pursuant to Section 10.2 (provided that, for purposes of such determination
only, all outstanding Residual Units shall be deemed to be fully vested for
purposes of calculating the amount of such proceeds distributed to each
Unitholder pursuant to Section 4.1).
Section 7.6    Special Allocations.
(a)    Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Unitholders
in the amounts and of such character as determined according to, and subject to
the exceptions contained in, Treasury Regulation Section 1.704-2(i)(4). This
Section 7.6(a) is intended to be a minimum gain chargeback provision that
complies with the requirements of Treasury Regulation Section 1.704-2(i)(4) and
shall be interpreted in a manner consistent therewith.
(b)    Nonrecourse deductions shall be allocated to the holders of Residual
Units (ratably among such Unitholders based upon the number of Residual Units
held by each such Unitholder). If there is a net decrease in Minimum Gain during
any Taxable Year, each Unitholder shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to, and subject to the exceptions
contained in, Treasury Regulation Section 1.704-2(f). This Section 7.6(b) is
intended to be a minimum gain chargeback provision that complies with the
requirements of Treasury Regulation Section 1.704-2(f), and shall be interpreted
in a manner consistent therewith.
(c)    If any Unitholder that unexpectedly receives an adjustment, allocation,
or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account Deficit as
of the end of any Taxable Year, computed after

43

--------------------------------------------------------------------------------




the application of Section 7.6(a) and Section 7.6(b) but before the application
of any other provision of this Article VII, then Profits for such Taxable Year
shall be allocated to such Unitholder in proportion to, and to the extent of,
such Adjusted Capital Account Deficit. This Section 7.6(c) is intended to be a
qualified income offset provision as described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner consistent therewith.
(d)    Profits and Losses shall be allocated in a manner consistent with the
manner that the adjustments to the Capital Accounts are required to be made
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(j), (k), and (m).
(e)    The allocations set forth in Section 7.6(a)-(d) (the "Regulatory
Allocations") are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Unitholders intend to
allocate Profit and Loss of the Company or make Company distributions.
Accordingly, notwithstanding the other provisions of this Article VII, but
subject to the Regulatory Allocations, income, gain, deduction, and loss shall
be reallocated among the Unitholders so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Unitholders to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction,
and loss) had been allocated without reference to the Regulatory Allocations. In
general, the Unitholders anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction, and loss) among the Unitholders so that the net amount of the
Regulatory Allocations and such special allocations to each such Unitholder is
zero. In addition, if in any Taxable Year there is a decrease in partners
Minimum Gain, or in partner nonrecourse debt Minimum Gain, and application of
the Minimum Gain chargeback requirements set forth in Section 7.6(a) or Section
7.6(b) would cause a distortion in the economic arrangement among the
Unitholders, the Unitholders may, if they do not expect that the Company will
have sufficient other income or gain to correct such distortion, request the
Internal Revenue Service to waive either or both of such Minimum Gain chargeback
requirements. If such request is granted, this Agreement shall be applied in
such instance as if it did not contain such Minimum Gain chargeback requirement.
(f)    The Unitholders acknowledge that allocations analogous to those described
in Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) result from the
allocations of Profits and Losses provided for in this Agreement. For the
avoidance of doubt, the Company is entitled to make such allocations and, once
required by applicable final or temporary guidance, allocations of Profits and
Losses will be made in accordance with Proposed Treasury Regulation
1.704-1(b)(4)(xii)(c) or any successor provision or guidance.
(g)    With respect to a one-time transfer by either of Terrance Ahern and Kevin
Lynch of Class B Units to up to two current employees of the Company (such
amount not to exceed in the aggregate 0.5% of the total Class B Units of the
Company), deductions

44

--------------------------------------------------------------------------------




recognized by the Company as a direct result of such transfer shall be specially
allocated to Terrance Ahern or Kevin Lynch, or their Family Group, as
applicable.
Section 7.7    Tax Allocations.
(a)    The income, gains, losses, deductions, and credits of the Company will be
allocated, for federal, state, and local income tax purposes, among the
Unitholders in accordance with the allocation of such income, gains, losses,
deductions, and credits among the Unitholders for computing their Capital
Accounts; except that, if any such allocation is not permitted by the Code or
other applicable law, then the Company's subsequent income, gains, losses,
deductions, and credits will be allocated among the Unitholders so as to reflect
as nearly as possible the allocation set forth herein in computing their Capital
Accounts.
(b)    Items of Company taxable income, gain, loss, and deduction with respect
to any property contributed to the capital of the Company shall be allocated
among the Unitholders in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value.
(c)    If the Book Value of any Company asset is adjusted pursuant to the
requirements of Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f)
subsequent allocations of items of taxable income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its Book Value
in the same manner as under Code Section 704(c).
(d)    Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Unitholders according to their interests in
such items as determined by the Board taking into account the principles of
Treasury Regulation Section 1.704-1(b)(4)(ii).
(e)    Allocations pursuant to this Section 7.7 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Unitholder's Capital Account or Unit of Profits,
Losses, Distributions, or other Company items pursuant to any provision of this
Agreement.
(f)    The Tax Matters Partner may, but shall not be obligated to, elect to
adjust the basis of the assets of the Company for federal income tax purposes in
accordance with Code Section 754.
Section 7.8    Payments Attributable to a Unitholder. If the Company is required
by law to make any Tax payment that is specifically attributable to a Unitholder
or a Unitholder's status as such (including any federal, state, local or foreign
withholding, personal property, personal property replacement, unincorporated
business or other taxes), then such Unitholder shall indemnify the Company in
full for the entire amount paid (including interest, penalties and related
expenses). The Company may pursue and enforce all rights and remedies it may
have against each Unitholder under this Section 7.8, including instituting a
lawsuit to collect such indemnification and contribution

45

--------------------------------------------------------------------------------




with interest calculated at a rate equal to 10% per annum, compounded as of the
last day of each year (but not in excess of the highest rate per annum permitted
by law) and shall be entitled to deduct and offset any amounts owed to the
Company by a Unitholder hereunder from amounts otherwise payable or distributed
to such member. The obligations hereunder shall survive the winding up or
dissolution of the Company.
Section 7.9    Tax Returns. The Company shall prepare all necessary federal and
state income tax returns, including making the elections described in Section
7.11. Such tax returns and elections shall be provided to the Tax Matters
Partner in draft form at least fifteen (15) business days prior to the expected
filing date. The Company shall file such tax returns, after reflecting any
comments made by the Tax Matters Partner. Each Unitholder shall furnish to the
Company all pertinent information in its possession relating to Company
operations that is necessary to enable the Company's income tax returns to be
prepared and filed.
Section 7.10    Tax Information. The Company shall use reasonable best efforts
to deliver or cause to be delivered, within 60 days after the end of each
Taxable Year, to each Person who was a Unitholder at any time during such
Taxable Year all information regarding the Company necessary for the preparation
of such Person's United States federal and state income tax returns.
Section 7.11    Tax Elections. The Company shall make any election the Company
may deem appropriate. For the avoidance of doubt, any such election shall
require the written consent of the Tax Matters Partner.
Section 7.12    Tax Matters Partner. Thunder Investor T-II, LLC (or an Affiliate
so designated by Thunder Investor T-II, LLC and permissible under Section 6231
of the Code and the Treasury Regulations promulgated thereunder) shall be the
"tax matters partner" of the Company pursuant to Section 6231(a)(7) of the Code
and any comparable provision of state or local tax law (the "Tax Matters
Partner").
Section 7.13    Code Section 83 Safe Harbor Election; Code Section 83(b)
Election.
(a)    By executing this Agreement, each Unitholder authorizes and directs the
Company to elect to have the "Safe Harbor" described in the proposed Revenue
Procedure set forth in Internal Revenue Service Notice 2005-43 (the "Notice")
apply to any interest in the Company transferred to a service provider by the
Company on or after the effective date of such Revenue Procedure in connection
with services provided to the Company. For purposes of making such Safe Harbor
election, the Tax Matters Partner is hereby designated as the "partner who has
responsibility for federal income tax reporting" by the Company and,
accordingly, execution of such Safe Harbor election by the Tax Matters Partner
constitutes execution of a "Safe Harbor Election" in accordance with Section
3.03(1) of the Notice. The Company and each Unitholder hereby agrees to comply
with all requirements of the Safe Harbor described in the Notice, including the
requirement that each Unitholder shall prepare and file all federal income tax
returns reporting the income tax effects of each interest in the Company issued
by the Company covered by the Safe Harbor in a manner consistent with the
requirements of the Notice.

46

--------------------------------------------------------------------------------




(b)    The Company and any Unitholder may pursue any and all rights and remedies
it may have to enforce the obligations of the Company and the Unitholders (as
applicable) under Section 7.13(a), including seeking specific performance and/or
immediate injunctive or other equitable relief from any court of competent
jurisdiction (without the necessity of showing actual money damages, or posting
any bond or other security) in order to enforce or prevent any violation of the
provisions of Section 7.13(a). A Unitholder's obligations to comply with the
requirements of this Section 7.13 shall survive such Unitholder's ceasing to be
a Unitholder of the Company and/or the termination, dissolution, liquidation and
winding up of the Company, and, for purposes of this Section 7.13, the Company
shall be treated as continuing in existence.
(c)    Each Unitholder authorizes the Tax Matters Partner to amend Section
7.13(a) and Section 7.13(b) to the extent necessary to achieve substantially the
same tax treatment with respect to any interest in the Company transferred to a
service provider by the Company in connection with services provided to the
Company as set forth in Section 4 of the Notice (e.g., to reflect changes from
the rules set forth in the Notice in subsequent Internal Revenue Service
guidance), provided that such amendment is not materially adverse to such
Unitholder (as compared with the after-tax consequences that would result if the
provisions of the Notice applied to all interests in the Company transferred to
a service provider by the Company in connection with services provided to the
Company).
(d)    Except as otherwise determined by the Board, any Unitholder who receives
Residual Units that are subject to a substantial risk of forfeiture within the
meaning of Section 83 of the Code shall make a timely and effective election
under Section 83(b) of the Code with respect to such Units if such Residual
Units are Capital Incentive Units and/or if such election would be deemed to be
made pursuant to Internal Revenue Service Revenue Procedures 93-27 and 2001-43;
provided that, for the avoidance of doubt, such election shall be at the option
of the Unitholder in all other cases. The Company and all Unitholders will (A)
treat the Units for which such election has been made as outstanding for tax
purposes, (B) treat any Unitholder who has made any such election as a member of
the Company for U.S. federal income tax purposes with respect to such Units and
(C) file all tax returns and reports consistently with the foregoing (except for
non-U.S. federal returns or reports for which a different tax treatment is
required by applicable law), and neither the Company nor any of its Unitholders
will deduct any amount (as wages, compensation or otherwise) for the fair market
value of such Units for U.S. federal income tax purposes.
ARTICLE VIII
TRANSFER OF COMPANY INTERESTS
Section 8.1    Transfers by Unitholders.
(a)    No Unitholder shall Transfer any interest in any Units except in
compliance with this Article VIII. Except for Transfers made in compliance with
this Agreement and the Employee Equity Agreements (to the extent applicable to
such Units), no Unitholder shall Transfer, or offer or agree to Transfer, all or
any part of any interest in such Person's Units without the prior written
consent of the Board, which consent may be withheld in the

47

--------------------------------------------------------------------------------




Board's discretion. With the Board's consent, a Unitholder may Transfer all or
any part of such Person's Units, subject to compliance with this Agreement
(including Section 8.1(c)) and any other agreement binding upon the Unitholders
which restricts the Transfer of Units (including the Employee Equity
Agreements). Notwithstanding the foregoing, the Investors may Transfer Units
without the approval of the Board (but subject to any other restrictions on
Transfer applicable to them set forth in this Agreement).
(b)    The restrictions set forth in Section 8.1(a) shall not apply to (i) any
Transfer of Units by any Unitholder to or among his or her Family Group, (ii)
any Transfer of Units by any Unitholder that is an Investor to or among their
respective Affiliates, (iii) any Transfer of Units in connection with a
Permitted Sinclair Transfer, (iv) any Transfer of Units by any Unitholder other
than an Investor to the Company or its Subsidiaries or an Investor, (v) an
Approved Sale, (vi) any Transfer of Units by Sinclair to its shareholders, (vii)
any Transfer of Units to the Company or (viii) any Transfer of Units in
accordance with Section 8.3; provided that the restrictions contained in this
Agreement will continue to be applicable to the Units after any Transfer
pursuant to clauses (i) through (iii) above. Upon the Transfer of Units pursuant
to clause (i) or (ii) of the previous sentence, the transferees will deliver a
written notice to the Company, which notice will disclose in reasonable detail
the identity of such transferee. A transferee permitted pursuant to clauses (i)
through (iii) above who receives a transfer of Units in accordance with this
Agreement shall be referred to herein as a "Permitted Transferee."
Notwithstanding the foregoing, no party hereto shall avoid the provisions of
this Agreement by (x) making one or more transfers to one or more Permitted
Transferees and then disposing of all or any portion of such party's interest in
any such Permitted Transferee or (y) by allowing the Transfer of any securities
of any entity holding (directly or indirectly) Units; provided that the
foregoing does not prohibit Sinclair, Terrance Ahern or Sinclair’s shareholders
from Transferring securities of Sinclair or Terrance Ahern to Sinclair or a
Person (A) who would be a Permitted Transferee if the Transfer involved Units or
(B) pursuant to the Equity Plan.
(c)    Except as otherwise approved in writing by the Board, each transferee of
Units or other interest in the Company shall, as a condition precedent to such
Transfer, execute a counterpart to this Agreement pursuant to which such
transferee shall agree to be bound by the provisions of this Agreement.
Section 8.2    Effect of Assignment.
(a)    Any Unitholder who shall assign any Units or other interest in the
Company shall cease to be a Unitholder of the Company with respect to such Units
or other interest and shall no longer have any rights or privileges of a
Unitholder with respect to such Units or other interest.
(b)    Any Person who acquires in any manner whatsoever any Units or other
interest in the Company, irrespective of whether such Person has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of the benefits of the acquisition thereof to have agreed to
be subject to and bound by all of the terms and conditions of this Agreement
that any predecessor in such Units or other

48

--------------------------------------------------------------------------------




interest in the Company of such Person was subject to or by which such
predecessor was bound.
Section 8.3    Participation Rights.
(a)    Except pursuant to a Transfer pursuant to Article XII or a Transfer to
Permitted Transferees in accordance with Section 8.1(b), at least 15 days prior
to any Transfer of Units by one or more of the Investors (each a "Transferring
Investor"), such Transferring Investor(s) shall deliver a written notice (the
"Tag-Along Notice") to the Company and the other holders of Class B Units and
Capital Incentive Units (as determined as of immediately prior to the date of
such notice) (the "Tag-Along Unitholders") specifying in reasonable detail the
identity of the prospective transferee(s) and the terms and conditions of the
Transfer, including the proposed date of the Transfer (if known), the proposed
purchase price and, to the extent available, accompanied by a copy of any form
of agreement to be executed in connection therewith. The Tag-Along Unitholders
may elect to participate in the contemplated Transfer by delivering written
notice to each of the Transferring Investors within 10 days after delivery of
the Tag-Along Notice. If any Tag-Along Unitholders have elected to participate
in such Transfer, the Transferring Investor(s) and such Tag-Along Unitholders
will each be entitled to sell in the contemplated Transfer, for the same form
and amount of consideration per Unit and on the same terms, such Unitholder's
Pro Rata Portion of the number of Units to be sold in the contemplated Transfer.
Such Transfer shall be on terms and conditions substantially similar in all
material respects to the terms and conditions set forth in the applicable
Tag-Along Notice. Notwithstanding the foregoing, if the Transferring Investor(s)
intends to Transfer Units of more than one class or series, each of the
Tag-Along Unitholders electing to participate must participate in all such
Transfers (to the extent such Tag-Along Unitholders hold such other class or
series). For purposes of this Agreement, "Pro Rata Portion" means, with respect
to each Unit to be Transferred pursuant to this Section 8.3, the amount such
Unit would have received in a liquidating distribution pursuant to Section 10.2,
based upon a total equity value of the Company implied by the price to be paid
by the purchaser of the Units in the applicable Transfer, in each case as
determined by the Board.
(b)    The Transferring Investor(s) will use reasonable best efforts to obtain
the agreement of the prospective transferee(s) to the participation of the
Tag-Along Unitholders in any contemplated Transfer, and the Transferring
Investor(s) will not transfer any of its Units to the prospective transferee(s)
unless (A) the prospective transferee(s) agrees to allow the participation of
the Tag-Along Unitholders on the same terms and conditions, including the form
and amount of consideration per Unit, as the Transferring Investor(s) or (B) the
Transferring Investor(s) agrees to purchase the number of Units from the
Tag-Along Unitholders that the Tag-Along Unitholders would have been entitled to
sell pursuant to Section 8.3(a) for the same form and amount of consideration
per Unit to be paid to the Transferring Investor(s) by the prospective
transferee(s) (in which case the Transferring Investor(s) shall be entitled to
sell such additional number of Units to the prospective transferee(s)) for the
consideration per Unit to be paid to the Transferring Investor(s) by the
prospective transferee(s). Each Unitholder participating in a Transfer pursuant
to this Section

49

--------------------------------------------------------------------------------




8.3 will bear its pro rata share (based on the sale proceeds of Units to be
sold) of the reasonable out-of-pocket costs of such Transfer to the extent such
costs are incurred for the benefit of all Unitholders participating in such
Transfer and are not otherwise paid by the Company or the acquiring party. Costs
incurred by Unitholders on their own behalf will not be considered costs of the
transaction hereunder. Notwithstanding the foregoing, the Tag-Along
Unitholder(s) shall not be obligated to pay directly any costs prior to
consummation of the Transfer. Each Unitholder participating in such Transfer
shall take, and Sinclair shall cause the Sinclair Stockholders to take, all
Transfer Actions in furtherance of or in connection with the consummation of
such Transfer as requested by the Transferring Investor(s).
(c)    None of the following shall constitute Units for any purpose under this
Section 8.3: (i) Units issuable upon the exercise of employee options (or
similar equity-like incentive shares or units) which have not vested or are
otherwise not exercisable; (ii) Units issuable upon the exercise of vested
employee options (or similar equity-like incentive shares or units) whose per
share or per unit exercise price is more than the price to be paid for such
share or unit in such Transfer; (iii) Units whose per Unit Participation
Threshold is more than the price to be paid for such Unit in such Transfer,
including Capital Incentive Units; and (iv) Units that are subject to vesting
(i.e., to the extent subject to possible repurchase by the Company at less than
fair market value other than as a result of the circumstances of a Unitholder's
termination).
(d)    In the event that any Transferring Investor consummates a Transfer of its
Units in violation of this Section 8.3, such Transferring Investor, at the
option of each Tag-Along Unitholder, shall purchase the number of Units from
such Tag-Along Unitholder that such Tag-Along Unitholder would have been
entitled to sell pursuant to Section 8.3(a) for the same form and amount of
consideration per Unit received by the Transferring Investor(s) from the
prospective transferee(s).
(e)    The provisions of this Section 8.3 will terminate upon the earlier to
occur of (i) the consummation of a Sale of the Company and (ii) an IPO.
Section 8.4    Sale of the Company.
(a)    If the holders of the Required Interest approve a Sale of the Company (an
"Approved Sale"), each Unitholder, after receipt of the notice contemplated
hereby, shall (to the extent applicable) vote for, consent to and raise no
objections against such Approved Sale. If the Approved Sale is structured as a
(i) merger or consolidation, each Unitholder shall (to the extent applicable)
waive any dissenters' rights, appraisal rights or similar rights in connection
with such merger or consolidation, or (ii) sale of equity securities, each
Unitholder shall agree to sell all of his, her or its Units or rights to acquire
Units on the terms and conditions approved by the holders of the Required
Interest, subject to the definition of Transfer Actions. The consideration to be
received by each Unitholder shall be the same form and amount of consideration
per Unit to be received by the holders of the Required Interest. If any
Unitholder (including a Unitholder that is part of the Required Interest) other
than a Management Unitholder is given an option as to the form and amount of
consideration to be received, the same option shall be given to all Unitholders.
To exercise the rights set

50

--------------------------------------------------------------------------------




forth herein, the holders of the Required Interest must deliver a written notice
to the Board no later than 20 days prior to the consummation of such Approved
Sale. Such notice shall specify in reasonable detail the identity of the
prospective purchaser, the proposed closing date (if known), the proposed
purchase price and, to the extent available, be accompanied by a copy of any
agreement to be executed in connection therewith. Each Unitholder shall take,
and Sinclair shall cause the Sinclair Stockholders to take, all Transfer Actions
in furtherance of or in connection with the consummation of the Approved Sale as
requested by the holders of the Required Interest or the Board including
entering into agreements to effectuate the provisions of Section 8.4(d) hereof.
(b)    If either the Board or the holders of the Required Interest enter into a
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission may be available
with respect to such negotiation or transaction (including a merger,
consolidation or other reorganization), the Unitholders (other than any holder
who is an "accredited investor" under Rule 501) will, at the request of the
Board or the holders of the Required Interest, appoint a purchaser
representative (as such term is defined in Rule 501) reasonably acceptable to
the holders of the Required Interest. If any such Unitholder appoints a
purchaser representative designated by the holders of the Required Interest, the
Company will pay the fees of such purchaser representative, but, if any such
Unitholder declines to appoint the purchaser representative designated by the
holders of the Required Interest, such holder shall appoint another purchaser
representative and be responsible for the fees of the purchaser representative
so appointed.
(c)    Each Unitholder will bear its pro rata share (based on the sale proceeds
of Units to be sold) of the reasonable costs of such Approved Sale to the extent
such costs are incurred for the benefit of all Unitholders and are not otherwise
paid by the Company or the acquiring party. Costs incurred by Unitholders on
their own behalf will not be considered costs of the transaction hereunder.
Notwithstanding the foregoing, no Unitholder shall be obligated to pay directly
any costs prior to consummation of the Approved Sale.
(d)    In connection with each Approved Sale, unless otherwise determined by the
Investors, subject to the terms and conditions of this Agreement, each
Unitholder irrevocably constitutes and appoints, and will constitute and
appoint, an Investor or any Affiliate of the Investors, in each case, designated
by the Investors (the "Seller Representative") as his, her or its
representative, agent and attorney-in-fact with full power of substitution to
act and to do any and all things and execute any and all documents on behalf of
such Unitholder that may be necessary, convenient or appropriate to facilitate
the consummation of the Approved Sale in accordance with this Agreement, the
administration of and carrying out of the terms of agreements governing such
Approved Sale (including giving or agreeing to, on behalf of all or any of the
Unitholders, any and all consents, waivers, amendments or modifications deemed
by the Seller Representative, in its sole and absolute discretion, to be
necessary or appropriate under the terms of any agreements entered into in
connection with such Approved Sale, subject to the terms and conditions of this
Agreement). This appointment of the Seller Representative is coupled with an
interest and shall not be revocable by any Unitholder in

51

--------------------------------------------------------------------------------




any manner or for any reason. This power of attorney shall not be affected by
the death, illness, dissolution, disability, incapacity or other inability to
act of the principal pursuant to any applicable law. The Seller Representative
shall not be liable to any Unitholder in its capacity as the Seller
Representative for any liability of a Unitholder or for any error of judgment,
or any act done or step taken or omitted by it that it believed to be in good
faith or for any mistake in fact or law, or for anything which it may do or
refrain from doing in connection with the agreements related to such Approved
Sale. The Unitholders shall severally, but not jointly, pro rata in accordance
with, and not in excess of, their respective proceeds from such Approved Sale,
indemnify and hold harmless, the Seller Representative from any and all losses,
liabilities and expenses (including the reasonable fees and expenses of counsel)
arising out of or related to the Seller Representative's service as the Seller
Representative, unless attributable to the fraud, gross negligence or willful
misconduct of the Seller Representative. The provisions governing the Seller
Representative set forth in the definitive agreements governing any Approved
Sale shall contain the terms and conditions set forth in this Section 8.4(d) and
such other terms and provisions approved by the holders of the Required
Interest.
Section 8.5    Repurchase Rights.
(a)    Company Repurchase Rights. In the event that an Employee Unitholder
terminates employment with, or ceases to provide services to, the Company and
its Subsidiaries for any reason, then the Company shall have the right, but not
the obligation, to repurchase at any time after the Termination Date all or any
portion (as determined by the Company) of the Residual Units held by such
Employee Unitholder and any Permitted Transferees of the Employee Unitholder at
a price per Unit equal to the Call Price on the applicable Redemption Date. The
Company shall exercise its repurchase right under this Section 8.5(a) by
delivering to the Employee Unitholder and/or the Permitted Transferees of the
Employee Unitholder, as applicable, a written notice of such exercise, which
notice shall set forth (i) the number of Class B Units and/or Capital Incentive
Units to be repurchased, (ii) the Call Price(s) for the repurchased Units and
(iii) the Redemption Date.
(b)    Employee Unitholder Repurchase Rights.
(i)    Regular Repurchase Rights. Each Employee Unitholder shall have the right,
but not the obligation, to require the Company to purchase the Employee
Unitholder’s Initial Units in accordance with the Designated Put Schedule at a
price per Initial Unit equal to the Put Price on the applicable Redemption Date.
The Employee Unitholder shall exercise its repurchase right under this Section
8.5(b)(i) by delivering to the Company a written notice of such exercise on
December 31 or June 30 of any calendar year (but no later than December 31,
2025), which notice shall set forth the number of Class B Units and/or Capital
Incentive Units to be repurchased.

52

--------------------------------------------------------------------------------




(ii)    NSAM Change of Control Repurchase Rights. Each Employee Unitholder shall
have the right, but not the obligation, to require the Company to purchase any
Eligible Units and up to 50% of any Non-Eligible Units of the Employee
Unitholder (whether or not such Initial Units are vested) in connection with an
“NSAM Change of Control” (as defined in the NorthStar Asset Management Group
Inc. 2014 Omnibus Stock Incentive Plan (it being understood that notwithstanding
anything to the contrary, no transaction with an affiliate of NSAM shall be
deemed an “NSAM Change of Control”)) at a price per Initial Unit equal to the
Put Price on the date of the Change of Control. The Employee Unitholder shall
exercise its repurchase right under this Section 8.5(b)(ii) by delivering to the
Company a written notice of such exercise on (or effective as of), or within ten
business days following the Change of Control, which notice shall set forth the
number of Class B Units and/or Capital Incentive Units to be repurchased;
provided that (i) the “Redemption Date” in such case shall mean the date on
which Units are repurchased following such a notice, as determined by the
Company in its sole discretion, but shall be no later than 30 days after such
redemption notice is delivered; and (ii) the proviso in Section 8.5(c)(i) shall
not apply. For purposes of this Section 8.5(b)(ii), “affiliate” means (i)
current Affiliates, (ii) any current or future entities or vehicles managed or
advised by NSAM and its subsidiaries and (iii) the current officers and
directors of NSAM.
(c)    Closing of Repurchase Right.
(i)    The closing of the purchase by the Company of Units pursuant to this
Section 8.5 shall take place at the principal office of the Company on the
Redemption Date; provided, however, that the Redemption Date may be extended by
the Board to the extent the Board determines in its good faith sole discretion
that (A) the Company or any of its Subsidiaries is prohibited from consummating
the purchase (or distributing the funds necessary to consummate the purchase)
due to their respective contractual obligations (after the Company has used
commercially reasonable efforts to obtain the waiver of such obligations) or (B)
the purchase would impair the ability of the Company, its Subsidiaries and
NorthStar Asset Management Group Inc., taken as a whole, to operate as a going
concern.
(ii)    The Company may deliver cash or, with the consent of NorthStar Asset
Management Group Inc., shares of NorthStar Asset Management Group Inc. (or any
successor thereto) common stock (collectively, “NSAM Stock”) or a combination
thereof as payment of the Call Price or Put Price, as applicable; provided that
NSAM Stock may only be delivered as payment of the Call Price or Put Price if
(A) the NSAM Stock is traded on the New York Stock Exchange or NASDAQ Stock
Market and (B) NorthStar Asset Management Group Inc. (or any successor thereto)
has a market capitalization in excess of $500 million on the Redemption Date. In
the event that the Company determines to deliver shares of NSAM Stock in
accordance with this Section 8.5(d), the value of the NSAM Stock will be equal
to the volume-weighted average price of NSAM Stock on the New York Stock

53

--------------------------------------------------------------------------------




Exchange or NASDAQ over the ten trading days immediately preceding the
Redemption Date.
(iii)    At the closing of the purchase by the Company of Units pursuant to this
Section 8.5, (A) the Company shall pay the Employee Unitholder and/or his or her
Permitted Transferees, as applicable, the aggregate Call Price or Put Price for
such Units by wire transfer of immediately available funds or delivery of NSAM
Stock (which may be by book entry), as applicable, and (B) the Employee
Unitholder and/or his or her Permitted Transferees, as applicable, shall execute
and deliver to the Company such transfer documents as the Company may reasonably
require. As a condition to the payment of the Call Price or Put Price for
redeemed Units, the Company may require the Employee Unitholder or Permitted
Transferee to represent and warrant to the Company that: (w) such Person has
full right, title and interest in and to such Units; (x) such Person has all
necessary power and authority and has taken all necessary action to sell such
Units as contemplated; (y) such Units are free and clear of any and all liens or
encumbrances and there is no adverse claim with respect to such Units and (z)
for a purchase by the Company of Units pursuant to Section 8.5(b), such Person
does not have any claims or causes of action pending or threatened against the
Company or any of its Affiliates.
(d)    Determination of Put Price. The “Put Price” means the value of a Unit
determined by making a calculation reflecting the cash distributions which would
be made to the Unitholders in accordance with this Agreement in respect of such
Unit if the Company were deemed to have received the Company Equity Value in
cash and then distributed the same to the Unitholders in accordance with the
terms of this Agreement incident to the liquidation of the Company (after
payment to creditors of all indebtedness for borrowed money, excluding payments
to creditors who hold evidence of indebtedness for borrowed money, the payment
of which is already reflected in the calculation of the Company Equity Value)
and assuming that all of the convertible debt and other convertible securities
were repaid or converted (whichever yields more cash to the holders of such
convertible securities), with appropriate adjustments to reflect the amounts
payable to Unitholders assuming any exercisable options for Units have been
exercised. The determination of the value of the Unit as provided in this
Section 8.5(d), shall be made by the Board in its good faith judgment. If the
Employee Unitholder disagrees with such determination, the Employee Unitholder
shall deliver to the Board a written notice of objection (a "Value Objection")
within ten days after receipt of notice of the Board's determination. Upon
receipt of the Employee Unitholder’s Value Objection, the Board and the Employee
Unitholder will negotiate in good faith to agree on the value of a Unit
determined in accordance with this Section 8.5(d). If such agreement is not
reached within 30 days after the delivery of the Value Objection, the value of a
Unit determined in accordance with this Section 8.5(d) shall be determined by an
accountant jointly selected by the Board and the Employee Unitholder, which
accountant shall submit to the Board and the Employee Unitholder a report within
30 days of its engagement setting forth such determination. If the parties are
unable to agree on an accountant within 45 days after delivery of the Value
Objection, then, within seven days, each party shall submit the names of four
nationally recognized accounting firms, and

54

--------------------------------------------------------------------------------




each party shall be entitled to strike two names from the other party's list of
firms, and the accountant shall be selected by lot from the remaining four
accounting firms. If the Employee Unitholder does not comply with its
obligations in this Section 8.5(d) regarding the selection and appointment of
the accountant, the Employee Unitholder shall be deemed to have agreed to the
Board's determination of the value of the Unit as provided in this Section
8.5(d) notwithstanding his or her disagreement therewith. The expenses of such
accountant shall be borne by the Employee Unitholder unless the accountant's
valuation is more than 5% greater than the amount determined by the Board, in
which case the expenses of the accountant shall be borne by the Company. The
determination of such accountant, or if the Employee does not deliver a written
Value Objection to the Board within 10 days after receipt of notice of the
Board’s determination, the Board’s determination as to the value of a Unit
determined in accordance with this Section 8.5(d) shall be final and binding
upon all parties.
(e)    Repurchase Right or Obligation. Subject to Section 8.5(c)(i), NorthStar
Asset Management Group Inc. shall cause the Company to perform its obligations
under this Section 8.5, and if the Company does not or cannot perform such
obligations (other than an inability that results in an extension of the
Redemption Date pursuant to Section 8.5(c)(i)), NorthStar Asset Management Group
Inc. will perform such obligations. The Company may assign to Investor its
right, or Investor may assume the Company’s obligation, to purchase all or any
portion of the Units subject to call or put rights under this Section 8.5 and
Investor may exercise the rights of the Company under this Section 8.5 in the
same manner in which the Company may exercise such rights.
(f)    Termination of Repurchase Rights. The provisions of this Section 8.5 will
terminate upon an IPO.
Section 8.6    Restriction on Transfer. In order to permit the Company to
qualify for the benefit of a "safe harbor" under Code Section 7704,
notwithstanding anything to the contrary in this Agreement, no Transfer of any
Unit or economic interest shall be permitted or recognized by the Company or the
Board (within the meaning of Treasury Regulation Section 1.7704-1(d)) if and to
the extent that such Transfer would cause the Company to have more than 100
partners (within the meaning of Treasury Regulation Section 1.7704-1(h),
including the look-through rule in Treasury Regulation Section 1.7704-1(h)(3)).
Further, no Transfer of any Unit or economic interest shall be permitted if such
Transfer would create, in the Board's discretion, a risk that the Company would
be treated as a publicly traded partnership within the meaning of Section 7704
of the Code.
Section 8.7    Transfer Fees and Expenses. Except as otherwise provided in this
Article VIII, the transferor and transferee of any Units or other interest in
the Company shall be jointly and severally obligated to reimburse the Company
for all reasonable expenses (including attorneys' fees and expenses) of any
Transfer or proposed Transfer, whether or not consummated.
Section 8.8    Void Transfers. Any Transfer by any Unitholder of any Units or
other interest in the Company in contravention of this Agreement (including the
failure of the transferee to execute a counterpart in accordance with Section
8.1(c)) or which would cause the Company to not be treated as a partnership for
U.S. federal income tax purposes shall be void and ineffectual

55

--------------------------------------------------------------------------------




and shall not bind or be recognized by the Company or any other party. No
purported assignee shall have any right to any profits, losses or distributions
of the Company.
ARTICLE IX
ADMISSION OF UNITHOLDERS
Section 9.1    Substituted Unitholders. In connection with the Transfer of a
Company Interest of a Unitholder permitted under the terms of this Agreement and
the other Transaction Documents, the transferee shall become a Substituted
Unitholder on the effective date of such Transfer, which effective date shall
not be earlier than the date of compliance with or waiver of the conditions to
such Transfer (unless one of the conditions to such Transfer is that Board or
Unitholder consent is required for the admission of such transferee, in which
case such consent must first be obtained), including executing counterparts of,
and becoming a party to, this Agreement and all other agreements, instruments,
certificates and other documents entered into or delivered by any Unitholder in
connection with the transactions contemplated hereby to which the transferor
Unitholder was a party, and such admission shall be shown on the books and
records of the Company.
Section 9.2    Additional Unitholders. A Person may be admitted to the Company
as an Additional Unitholder only as contemplated under, and in compliance with,
the terms of this Agreement, including furnishing to the Board (a) a letter of
acceptance, in form satisfactory to the Board, of all the terms and conditions
of this Agreement, including the power of attorney granted in Section 14.1, and
(b) such other documents or instruments as may be necessary or appropriate to
effect such Person's admission as a Unitholder (including counterparts or
joinders to all applicable Transaction Documents). Such admission shall become
effective on the date on which the Board determines in its discretion that such
conditions have been satisfied and when any such admission is shown on the books
and records of the Company.
Section 9.3    Optionholders. Except as set forth in this Agreement, no Person
that holds securities (including options, warrants, or rights) exercisable,
exchangeable, or convertible into Units shall have any rights with respect to
such Units until such Person is actually issued Units upon such exercise,
exchange, or conversion and, if such Person is not then a Unitholder, is
admitted as a Unitholder pursuant to Section 9.2.
ARTICLE X
DISSOLUTION AND LIQUIDATION
Section 10.1    Dissolution. The Company shall not be dissolved by the admission
of Additional Unitholders or Substituted Unitholders, or by the death,
retirement, expulsion, bankruptcy or dissolution of a Unitholder. The Company
shall dissolve, and its affairs shall be wound up upon the first to occur of the
following:
(a)    at any time by the approval of the Board or the holders of the Required
Interest; or
(b)    the entry of a decree of judicial dissolution or an administrative
dissolution of the Company under Section 18-802 of the Delaware Act.

56

--------------------------------------------------------------------------------




Except as otherwise set forth in this Article X, the Company is intended to have
perpetual existence. An Event of Withdrawal shall not cause a dissolution of the
Company and the Company shall continue in existence subject to the terms and
conditions of this Agreement.
Section 10.2    Liquidation and Termination.
(a)    On dissolution of the Company, the Board shall act as liquidator or may
appoint one or more representatives or Unitholders as liquidator. The liquidator
shall proceed diligently to wind up the affairs of the Company, sell all or any
portion of the Company assets for cash or cash equivalents as they deem
appropriate, and make final distributions as provided herein and in the Delaware
Act. The costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Board. The liquidator shall pay,
satisfy, or discharge from Company funds all of the debts, liabilities, and
obligations of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and
for such term as the liquidator may reasonably determine) and shall promptly
distribute the remaining assets to the holders of Units in accordance with
Section 4.1 (if applicable), as if the Company's Taxable Year closed immediately
prior to such distribution, and then in accordance with Section 4.1(b).
(b)    Any non-cash assets will first be written up or down to their Fair Market
Value, thus creating Profit or Loss (if any), which shall be allocated in
accordance with Section 7.5 and Section 7.6. After taking into account such
allocations, it is anticipated that each Unitholder's Capital Account will be
equal to the amount to be distributed to such Unitholder pursuant to this
Section 10.2.
(c)    If any Unitholder's Capital Account is not equal to the amount to be
distributed to such Unitholder pursuant to this Section 10.2, Profits and Losses
for the Taxable Year in which the Company is dissolved shall be allocated among
the Unitholders in such a manner as to cause, to the extent possible, each
Unitholder's Capital Account to be equal to the amount to be distributed to such
Unitholder pursuant to this Section 10.2. In making the distributions pursuant
to this Section 10.2, the liquidator shall allocate each type of asset (i.e.,
cash, cash equivalents, securities, etc.) among the Unitholders ratably based
upon the aggregate amounts to be distributed with respect to the Units held by
each such Unitholder. Any such distributions in kind shall be subject to (x)
such conditions relating to the disposition and management of such assets as the
liquidator deems reasonable and equitable and (y) the terms and conditions of
any agreement governing such assets (or the operation thereof or the holders
thereof) at such time.
(d)    The distribution of cash and/or property to a Unitholder in accordance
with the provisions of this Section 10.2 constitutes a complete return to the
Unitholder of its Capital Contributions and a complete distribution to the
Unitholder of its interest in the Company and all the Company's property and
constitutes a compromise to which all Unitholders have consented within the
meaning of the Delaware Act. To the extent that a

57

--------------------------------------------------------------------------------




Unitholder returns funds to the Company, it has no claim against any other
Unitholder for those funds.
Section 10.3    Cancellation of Certificate. On completion of the distribution
of Company assets as provided herein, the Company shall be terminated (and the
Company shall not be terminated prior to such time), and the Board (or such
other Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of the State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled, and take such other actions as may be necessary to terminate
the Company. The Company shall be deemed to continue in existence for all
purposes of this Agreement until it is terminated pursuant to this Section 10.3.
Section 10.4    Reasonable Time for Winding Up. A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Section 10.2 in order to minimize
any losses otherwise attendant upon such winding up.
Section 10.5    Return of Capital. The liquidator shall not be personally liable
for the return of Capital Contributions or any portion thereof to the
Unitholders (it being understood that any such return shall be made solely from
Company assets).
ARTICLE XI
VALUATION
Section 11.1    Determination. Subject to Section 11.2(a), the Fair Market Value
of the assets of the Company or of a Company Interest will be determined by the
Board (or, if pursuant to Section 10.2, the liquidator) in its good faith
judgment in such manner as its deems reasonable and using all factors,
information and data deemed to be pertinent. If Sinclair and Terrance Ahern and
his Family Group collectively hold a number of Class B Units equal to 50% or
more of the Class B Units owned by Sinclair as of the date hereof (after the
consummation of the transactions contemplated by the Securities Purchase
Agreement), and Sinclair (or Terrance Ahern) reasonably disagrees with such
determination, Sinclair (or Terrance Ahern) shall deliver to the Board a written
notice of objection (a "FMV Objection") within ten days after receipt of notice
of the Board's determination. For the avoidance of doubt, for purposes of
determining the number of Class B Units held by Sinclair, Terrance Ahern and his
Family Group as of the date hereof (after the consummation of the transactions
contemplated by the Securities Purchase Agreement), any Class B Units indirectly
owned by shareholders of Sinclair other than Ahern and any Transfer of Units to
Management Holders contemplated by the Equity Plan (whether previously made or
to be made in the future) shall be excluded. Upon receipt of Sinclair's (or
Terrance Ahern's) written notice of objection, the Board and Sinclair (or
Terrance Ahern) will negotiate in good faith to agree on such Fair Market Value.
If such agreement is not reached within 30 days after the delivery of the FMV
Objection, Fair Market Value shall be determined by an appraiser jointly
selected by the Board and Sinclair (or Terrance Ahern), which appraiser shall
submit to the Board and Sinclair (and Terrance Ahern) a report within 30 days of
its engagement setting forth such determination. If the parties are unable to
agree on an appraiser within 45 days after delivery of the FMV Objection, within
seven days, each party shall submit the names of four nationally recognized
firms that are engaged

58

--------------------------------------------------------------------------------




in the business of valuing non‑public securities, and each party shall be
entitled to strike two names from the other party's list of firms, and the
appraiser shall be selected by lot from the remaining four appraisal firms. If
Sinclair (or Terrance Ahern) does not comply with its obligations in this
Section 11.1 regarding the selection and appointment of the appraiser, Sinclair
and Terrance Ahern shall be deemed to have agreed to the Board's determination
of Fair Market Value notwithstanding his disagreement therewith. The expenses of
such appraiser shall be borne by Sinclair unless the appraiser's valuation is
more than 5% greater than the amount determined by the Board, in which case the
expenses of the appraiser shall be borne by the Company. The determination of
such appraiser as to Fair Market Value shall be final and binding upon all
parties.
Section 11.2    Fair Market Value.
(a)    "Fair Market Value" of (i) a specific Company asset will mean the amount
which the Company would receive in an orderly all-cash sale of such asset (free
and clear of all Liens and after payment of all liabilities secured only by such
asset) in an arms-length transaction with an unaffiliated third party
consummated on the day immediately preceding the date on which the event
occurred which necessitated the determination of the Fair Market Value (and
after giving effect to any transfer taxes payable in connection with such sale);
and (ii) the Company will mean the amount which the Company would receive in an
orderly all-cash sale of all of its assets and businesses as a going concern
(free and clear of all Liens and after payment of indebtedness for borrowed
money) in an arms-length transaction with an unaffiliated third party
consummated on the day immediately preceding the date on which the event
occurred which necessitated the determination of the Fair Market Value (assuming
that all of the proceeds from such sale were paid directly to the Company other
than an amount of such proceeds necessary to pay transfer taxes payable in
connection with such sale, which amount will not be received or deemed received
by the Company).
(b)    After a determination of the Fair Market Value of the Company is made as
provided above, the Fair Market Value of a Unit will be determined by making a
calculation reflecting the cash distributions which would be made to the
Unitholders in accordance with this Agreement in respect of such Unit if the
Company were deemed to have received such Fair Market Value in cash and then
distributed the same to the Unitholders in accordance with the terms of this
Agreement incident to the liquidation of the Company (after payment to all of
the Company's creditors from such cash receipts other than payments to creditors
who hold evidence of indebtedness for borrowed money, the payment of which is
already reflected in the calculation of the Fair Market Value of the Company)
and assuming that all of the convertible debt and other convertible securities
were repaid or converted (whichever yields more cash to the holders of such
convertible securities) and all options to acquire Units (whether or not
currently exercisable) that have an exercise price below the Fair Market Value
of such Units were exercised and the exercise price therefor paid.
(c)    Except as otherwise provided herein or in any agreement, document or
instrument contemplated hereby, any amount to be paid under this Agreement by
reference to the Fair Market Value shall be paid in full in cash, and any Unit
being transferred in exchange therefor will be transferred free and clear of all
Liens.

59

--------------------------------------------------------------------------------




ARTICLE XII
CHANGE IN BUSINESS FORM; MERGER
Section 12.1    Incorporation of the Company.
(a)    The Board may, (x) in order to facilitate a Sale of the Company or an
IPO, or (y) in order to avoid cancellation of debt income (or any similar tax
liability) being allocated to any of the Unitholders, cause the Company to
incorporate its business, or any portion thereof, including by (i) the transfer
of all of the assets of the Company, subject to the Company's liabilities, or
the transfer of any portion of such assets and liabilities, to one or more
corporations in exchange for shares of such corporation(s) and the subsequent
distribution of such shares, at such time as the Board may determine, to the
Unitholders on a pro rata basis, (ii) conversion of the Company into a
corporation pursuant to §18-216 of the Delaware Act (or any successor section
thereto), (iii) Transfer by each Unitholder of Units held by such Unitholder to
one or more corporations in exchange for shares of such corporation(s)
(including by merger of the Company into a corporation) or (iv) causing a
corporation to be admitted as a member of the Company, with such corporation
purchasing interests in the Company from the Company or the Unitholders (as
determined by the Board) and, in connection therewith, each Unitholder agrees to
the Transfer of its Units in accordance with the terms of exchange as provided
by the Board and further agrees that as of the effective date of such exchange
any Unit outstanding thereafter which shall not have been tendered for exchange
shall represent only the right to receive a certificate representing the number
of shares of such corporation(s) as provided in the terms of such exchange.
(b)    In connection with any such reorganization or exchange as provided above
in this Article XII, the Board may determine what securities or other property
the Units of each class will be converted to or exchanged for in such
reorganization or exchange; provided that, each Unitholder of a particular class
of Units shall receive the same form of securities and/or other property and the
same amount of securities and/or other property per Unit of such class (except
as necessary, in the case of Capital Incentive Units to give effect to the
applicable Participation Threshold of each such Unit, as determined by the
Board) and if any holders of a class of Units are given an option as to the form
and amount of securities to be received, each holder of such class of Units
shall be given the same option. Notwithstanding the foregoing, the Board may
determine that, with respect to the Residual Units, each holder of Residual
Units shall receive the same form of securities and/or other property as each
other Residual Unitholder, in an amount equal to the Fair Market Value of the
Residual Units held by such Residual Unitholder. In connection with any such
transaction as provided above, if any holder of Capital Incentive Units would
not be entitled to receive any portion of such Distribution as a result of the
Participation Threshold applicable to such Units, then such Capital Incentive
Units shall, unless otherwise determined by the Board, be cancelled in such
transaction for no consideration.
(c)    The Company shall pay any and all organizational, legal and accounting
expenses and filing fees incurred in connection with such incorporation
transaction, including any fees related to a filing under the Hart-Scott-Rodino
Anti-Trust Improvements

60

--------------------------------------------------------------------------------




Act of 1976, as amended, if applicable. It is the intent of the Unitholders that
the conversion of the Company into corporate form and the conversion or
reorganization of any of the Company's operating divisions, whether currently
existing or existing in the future, into corporate form are part of the
Unitholders' original investment decision with respect to the Units of the
Unitholders. In connection with any such reorganization or change, no Unitholder
shall have the right or power to veto, vote for or against, amend, modify or
delay any such reorganization or exchange. Further, each Unitholder shall
execute and deliver, and Sinclair shall cause each Sinclair Stockholder to
execute and deliver, any documents and instruments and perform any additional
acts that may be necessary or appropriate, as determined by the Board, to
effectuate and perform any such reorganization or change (including in the case
of any Management Unitholder or a Sinclair Stockholder, executing an agreement
with the successor entity providing for the continued vesting of, and repurchase
rights respecting, any equity securities issued in respect of unvested Units in
form and substance similar to the provisions and restrictions with respect to
vesting and repurchase rights set forth in any Employee Equity Agreement or
similar agreement, as the case may be).
Section 12.2    Conversion to Limited Partnership. The Board may at any time
effect a conversion of the Company into a limited partnership pursuant to
§18-216 of the Delaware Act (or any successor section thereto) provided that no
Person that is a Unitholder immediately prior to such conversion shall be a
general partner of such limited partnership without such Person's prior written
consent which may be granted or withheld in such Person's sole discretion. It is
the intent of the Unitholders that the possibility of a conversion of the
Company into a limited partnership is part of the Unitholders' original
investment decision with respect to their respective Units. No Unitholder shall
have the right or power to veto, vote for or against, amend, modify or delay any
such conversion. Further, each Unitholder shall execute and deliver any
documents and instruments and perform any additional acts that may be necessary
or appropriate, as determined by the Board, to effectuate and perform any such
conversion.
Section 12.3    Merger Generally. Subject to the provisions of this Agreement,
the Company may, with the approval of the Board and the holders of the Required
Interest and without the need for any further act, vote or approval of any
Unitholder or class or group of Unitholders, merge with, or consolidate into,
another limited liability company (organized under the laws of Delaware or any
other state), a corporation (organized under the laws of Delaware or any other
state) or other business entity (as defined in Section 18-209(a) of the Delaware
Act), regardless of whether the Company or such other entity is the survivor. If
a merger is used as a means of effecting the intent of Section 12.1(a) of this
Agreement, then the provisions of that Section shall instead apply to such
transaction. Section 18-210 of the Delaware Act (entitled "Contractual Appraisal
Rights") shall not apply or be incorporated into this Agreement and the
Unitholders hereby waive any rights under such section of the Delaware Act.
ARTICLE XIII
CERTAIN COVENANTS
Section 13.1    Financial Statements and Other Information.

61

--------------------------------------------------------------------------------




The Company shall deliver (i) items (a) – (f) below to each Investor and (ii)
items (a) – (d) below to each Management Unitholder who is then an employee of
the Company or one of its Subsidiaries and to each holder of at least 4% of the
Residual Units then outstanding:
(a)    as soon as available but in any event within 15 days after the end of
each monthly accounting period in each fiscal year (except for monthly periods
ending in March, June, September or December, in which case, within 10 days
after the end of such monthly accounting period), (1) unaudited consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
monthly period and for the period from the beginning of the fiscal year to the
end of such month, (2) consolidated balance sheets of the Company and its
Subsidiaries as of the end of such monthly period, (3) an equity statement for
the Company and its Subsidiaries as of the end of such monthly period (in each
case of (1) through (3), prepared in accordance with United States generally
accepted accounting principles, consistently applied ("GAAP"), subject to the
absence of footnote disclosures, normal year-end adjustments and such other
departures from GAAP as the Board may authorize) and (4) the Excess Operating
Cash for such period;
(b)    as soon as available but in any event within 20 days after the end of
each quarterly accounting period in each fiscal year, (1) unaudited
consolidating and consolidated statements of income and cash flows of the
Company and its Subsidiaries for such quarterly period and for the period from
the beginning of the fiscal year to the end of such quarter, (2) consolidating
and consolidated balance sheets of the Company and its Subsidiaries as of the
end of such quarterly period, setting forth in each case comparisons to the
quarterly budget and to the preceding fiscal quarter, (3) an equity statement
for the Company and its Subsidiaries as of the end of such quarterly period (in
each case of (1) through (3) prepared in accordance with GAAP, subject to the
absence of footnote disclosures, normal year-end adjustments and such other
departures from GAAP as the Board may authorize) and (4) the Excess Operating
Cash for such period;
(c)    as soon as available but in any event within 60 days after the end of
each fiscal year, (1) consolidating and consolidated statements of income and
cash flows of the Company and its Subsidiaries for such fiscal year, (2)
consolidating and consolidated balance sheets of the Company and its
Subsidiaries as of the end of such fiscal year, setting forth in each case
comparisons to the annual budget and to the preceding fiscal year, (3) an equity
statement for the Company and its Subsidiaries as of the end of such monthly
period (in each case of (1) through (3) prepared in accordance with GAAP and
accompanied by (A) with respect to the consolidated portions of such statements
(except with respect to budget data), an opinion of an independent accounting
firm of recognized national standing acceptable to the Required Interest and (B)
a copy of such accounting firm's annual management letter to the Board) and (4)
the Excess Operating Cash for such period;
(d)    accompanying the financial statements referred to in clauses (a) through
(c) above, a management discussion and analysis of financial conditions and
results of operations in a form reasonably satisfactory to the Required
Interest;

62

--------------------------------------------------------------------------------




(e)    by November 15 in each fiscal year, the annual budget, including
assumptions on revenues and expenses, for earnings before interest, taxes,
depreciation and amortization for the next fiscal year; and
(f)    upon request by an Investor, such other supporting documentation and
information (including, but not limited to, general ledger entries, trial
balances, bank statements and reconciliations, significant contracts, accounting
memoranda, lists of related party transactions, account receivable and other
balance sheet activity reconciliations, aged receivables and payables reports,
revenue related schedules, depreciation and amortization schedules, straight
line schedules, carried interest and earn-out schedules, loan covenant
computations and any other significant documentation supporting financial
statement amounts).
Section 13.2    Inspection Rights. The Company shall permit (i) each Investor,
(ii) each Management Unitholder who is then an employee of the Company or one of
its Subsidiaries and (iii) each holder of at least 4% of the Residual Units then
outstanding, upon reasonable notice and during normal business hours and at such
other times as any such Unitholder may reasonably request, to: (a) visit and
inspect any of the properties of the Company and its Subsidiaries; (b) examine
the company and financial records of the Company and its Subsidiaries and make
copies thereof or extracts therefrom; and (c) discuss the affairs, finances and
accounts of any such entities with the Board, officers, key employees and
independent accountants of the Company and its Subsidiaries; provided that (i)
such rights shall only be available in connection with such Person's evaluation
of their investment in the Company (and not for purposes of or in connection
with any existing or contemplated litigation matters against or involving the
Company and/or its Subsidiaries), (ii) such requesting Person shall be obligated
to reimburse the Company for the Company's and its Subsidiaries' costs and
expenses incurred in connection with their compliance with this Section 13.2,
and (iii) the Company's and its Subsidiaries' obligations under this Section
13.2 will be suspended during any periods where compliance herewith would be
materially disruptive to their respective businesses. The presentation of an
executed copy of this Agreement by any Investor or any such Unitholder to the
Company's independent accountants shall constitute the Company's permission to
its independent accountants to participate in discussions with such Persons.
Section 13.3    Covenant Conditions. The holders of the Required Interest and
one Sinclair Manager shall be permitted to waive (in whole or in part, and
before or after the fact) any obligations of the Company and/or its Subsidiaries
under Section 13.1 and/or Section 13.2, and any such waiver shall be binding on
all of the Unitholders in all respects. The rights of any Unitholder under
Section 13.1 and Section 13.2 shall automatically cease upon such Unitholder's
(a) breach of any restrictive covenant contained in any agreement entered into
with the Company or any of its Subsidiaries, and/or (b) failure to hold any
information contemplated by or obtained pursuant to Section 13.1 and Section
13.2 strictly confidential (including in accordance with any confidentiality
provision(s) included in agreements such Unitholder has entered into with the
Company or any of its Subsidiaries).
Section 13.4    Internal Controls and Cooperation. The Company acknowledges that
the Investor’s ultimate parent is a public company, listed on the New York Stock
Exchange and subject

63

--------------------------------------------------------------------------------




to the applicable rules and regulations of the U.S. Securities and Exchange
Commission. The Company shall maintain an effective system of internal controls
as approved by the Board of Managers. The Company will instruct its auditors to
complete a SSAE 16 Type 2 review as of December 31 of each calendar year, and
provide a copy of the results to the Investor by January 31 of the following
calendar year, as reasonably requested by the Investor. Upon request, the
Company shall (i) afford the Investors and the Investor’s auditors and other
representatives access to its books and records, personnel and other information
in the possession or under the control of the Company in connection with the
Investor’s compliance with internal or external financial reporting, tax and
other similar obligations of Investor and its Affiliates.
Section 13.5    Closing Distribution. Following the Closing, the Company shall
make a Distribution in cash equal to, in the aggregate: (X) the amount of Cash
as of the Closing (as Cash is defined in the Securities Purchase Agreement)
minus (Y) five million dollars ($5,000,000). Each Unitholder agrees and consents
to the foregoing Distribution; provided, however, that settlement of such
Distribution shall occur (i) with respect to Investor, immediately following the
Closing; and (ii) with respect to the other Unitholders, immediately following
the settlement of all Class B Unit purchases pursuant the Class B Unit Purchase
and Sale Agreements, dated January 29, 2016, between certain Unitholders and the
Investor.
ARTICLE XIV
GENERAL PROVISIONS
Section 14.1    Power of Attorney.
(a)    Each Unitholder hereby constitutes and appoints each member of the Board
and the liquidator, with full power of substitution, as his true and lawful
agent and attorney-in-fact, with full power and authority in his or its name,
place and stead, to execute, swear to, acknowledge, deliver, file, and record in
the appropriate public offices (i) this Agreement, all certificates, and other
instruments and all amendments (in the manner set forth herein) thereof in
accordance with the terms hereof which the Board deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (ii) all conveyances and
other instruments or documents which the Board deems appropriate or necessary to
reflect the dissolution and liquidation of the Company pursuant to the terms of
this Agreement, including a certificate of cancellation; and (iii) all
instruments relating to the admission, withdrawal, or substitution of any
Unitholder pursuant to Article III and Article IX.
(b)    The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency, or termination of any Unitholder and the Transfer of all
or any portion of his or its Company Interest and shall extend to such
Unitholder's heirs, successors, assigns, and personal representatives.
Section 14.2    Amendments.

64

--------------------------------------------------------------------------------




(a)    Subject to Section 14.2(b) and Section 14.2(c), any provision of this
Agreement may be amended or modified if, but only, if such amendment or
modification is in writing and is approved in writing by the holders of the
Required Interest.
(b)    Notwithstanding Section 14.2(a) but subject to Section 14.2(c), if an
amendment or modification of this Agreement:
(i)    would alter or change the special rights hereunder of a Unitholder or
group of Unitholders specifically granted such special rights by name, such
amendment or modification shall not be effective against such Unitholder or
group of Unitholders (as the case may be) without the prior written consent of
such Unitholder or, in the case of a group of Unitholders, the holders of at
least a majority of the Units held by such group of Unitholders;
(ii)    would alter or change the powers, preferences or special rights
hereunder of the holders of a class of Units (holders of such class, the
"Subject Unitholders") so as to affect them adversely and differently than the
holders of any other class of Units, such amendment or modification shall not be
effective against the Subject Unitholders without the prior written consent of
the holders of at least a majority of such class of Units held by the Subject
Unitholders;
(iii)    (A) would alter or change the priority of Distributions with respect to
any class of Units so as to affect any Unitholder (solely in such Unitholder's
capacity as a holder of such class of Units) adversely and differently than
other Unitholders of the same class of Units, (B) would alter or change any
limitation on liability of any Unitholder set forth herein and/or (C) would
require any Unitholder to make Capital Contributions in excess of the Capital
Contributions made on or prior to the date hereof, then, in the case of each of
clause (A) through clause (C) of this Section 14.2(b)(iii), such amendment or
modification shall not be effective against such Unitholder without such
Unitholder's prior written consent;
(iv)    would alter or change Section 3.13, Section 4.2, Section 12.1(a) or
Section 13.1 in way that is adverse to any Unitholders, such amendment or
modification shall not be effective against such Unitholders without the prior
written consent of the holders of at least a majority of the Units held by such
Unitholders (excluding the Investors); or
(v)    would alter or change any of the provisions of Section 14.2(b)(i) through
Section 14.2(b)(iv), such amendment or modification shall not be effective with
respect to any such subsection without the approval required by such subsection
for amendments or modifications to which it applies, and no amendment to or
modification of this Section 14.2(b)(v) shall be effective against any
Unitholder without such Unitholder's prior written consent.
(c)    The provisions of Section 14.2(a) and Section 14.2(b) shall not apply to
any amendments or modifications otherwise expressly permitted by Sections
3.1(b), 3.2, 3.4,

65

--------------------------------------------------------------------------------




3.5(d) and 7.13 of this Agreement. The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its
terms. 
Section 14.3    Remedies. Each Unitholder and the Company shall have all rights
and remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law.
Section 14.4    Successors and Assigns. All covenants and agreements contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives, and permitted assigns, whether so expressed or not.
Section 14.5    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed, and enforced
in such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.
Section 14.6    Opt-in to Article 8 of the Uniform Commercial Code. The
Unitholders hereby agree that the Units shall be securities governed by
Article 8 of the Uniform Commercial Code of the State of Delaware (and the
Uniform Commercial Code of any other applicable jurisdiction).
Section 14.7    Notice to Unitholder of Provisions. By executing this Agreement,
each Unitholder acknowledges that it has actual notice of (a) all of the
provisions hereof (including the restrictions on the transfer set forth herein),
and (b) all of the provisions of the Certificate.
Section 14.8    Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
Section 14.9    Consent to Jurisdiction. Each Unitholder irrevocably submits to
the nonexclusive jurisdiction of the United States District Court for the State
of Delaware and the state courts of the State of Delaware for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each Unitholder further agrees that service of
any process, summons, notice or document by United States certified or
registered mail to such Unitholder's respective address set forth in the
Company's books and records or such other address or to the attention of such
other person as the recipient party has specified by prior written

66

--------------------------------------------------------------------------------




notice to the sending party shall be effective service of process in any action,
suit or proceeding in Delaware with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each Unitholder irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in the United States District
Court for the State of Delaware or the state courts of the State of Delaware and
hereby irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in such court
has been brought in an inconvenient forum.
Section 14.10    Descriptive Headings; Interpretation. The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine, or neuter forms, and the singular form of nouns, pronouns, and verbs
shall include the plural and vice versa. The use of the word "including" in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document, or instrument means such agreement, document, or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and, if applicable, hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document, or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Fiscal Year
or Taxable Year shall refer to a portion thereof. The use of the words "or,"
"either," and "any" shall not be exclusive. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict. Whenever in this Agreement or
any other agreement contemplated herein the Board (or any committee thereof) is
permitted or required to take any action or to make a decision or determination,
the Board (or such committee) or any Manager shall take such action or make such
decision or determination in its sole discretion, unless another standard is
expressly set forth herein or therein, and shall be entitled to consider such
interests and factors as the Board (or such Committee) or such Manager desires.
Section 14.11    Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.
Section 14.12    MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED

67

--------------------------------------------------------------------------------




BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST
COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE
BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS
ESTABLISHED AMONG THE PARTIES HEREUNDER.
Section 14.13    Addresses and Notices. All notices, demands, or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given or
made when (a) delivered personally to the recipient, (b) telecopied to the
recipient (with hard copy sent to the recipient by reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m. New York
time on a business day, and otherwise on the next business day, or (c) one
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid). Such notices, demands, and other communications shall
be sent to the address for such recipient set forth in the Company's books and
records, or to such other address or to the attention of such other person as
the recipient party has specified by prior written notice to the sending party.
Any notice to the Board or the Company shall be deemed given if received by the
Board at the principal office of the Company designated pursuant to Section 2.7.
Section 14.14    Creditors. None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital, or property other than as a secured creditor.
Notwithstanding anything to the contrary herein, no Unitholder, Manager or
Officer shall have any duty (including fiduciary duty), or any liability for
breach of duty (including fiduciary duty), to any creditor of the Company.
Section 14.15    No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement,
or condition.
Section 14.16    Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.
Section 14.17    Right of Offset. Whenever the Company is to pay any sum to any
Unitholder or any Affiliate or related person thereof, any amounts that such
Unitholder or such Affiliate or related person owes to the Company or any of its
Subsidiaries may be deducted from that sum before payment.

68

--------------------------------------------------------------------------------




Section 14.18    Entire Agreement. The Prior LLC Agreement is amended, restated
and superseded in its entirety by this Agreement, effective as of the Closing.
This Agreement, those documents expressly referred to herein, the other
documents of even date herewith, and the other Transaction Documents embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements, or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way, including the Prior LLC Agreement.
Section 14.19    Electronic Delivery. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a
photographic, photostatic, facsimile, portable document format (.pdf), or
similar reproduction of such signed writing using a facsimile machine or
electronic mail shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or electronic mail to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic mail as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
Section 14.20    Survival. Section 3.8, Section 6.1, Section 6.2, Section 6.3
and Section 7.8 shall survive and continue in full force in accordance with its
terms notwithstanding any termination of this Agreement or the dissolution of
the Company.
Section 14.21    Certain Acknowledgments. Upon execution and delivery of a
counterpart to this Agreement or a joinder to this Agreement, each Unitholder
shall be deemed to acknowledge to the Investors as follows: (a) the
determination of such Unitholder to acquire Units in connection with this
Agreement or any other agreement has been made by such Unitholder independent of
any other Unitholder and independent of any statements or opinions as to the
advisability of such purchase or as to the properties, business, prospects or
condition (financial or otherwise) of the Company and its Subsidiaries which may
have been made or given by any other Unitholder or by any agent or employee of
any other Unitholder, (b) no other Unitholder has acted as an agent of such
Unitholder in connection with making its investment hereunder and that no other
Unitholder shall be acting as an agent of such Unitholder in connection with
monitoring its investment hereunder, (c) the Investors have retained Sullivan &
Cromwell LLP in connection with the transactions contemplated hereby and expect
to retain Sullivan & Cromwell LLP as legal counsel in connection with the
management and operation of the investment in the Company and its Subsidiaries,
(d) Sullivan & Cromwell LLP is not representing and will not represent any other
Unitholder in connection with the transaction contemplated hereby or any dispute
which may arise between the Investors, on the one hand, and any other
Unitholder, on the other hand, (e) such Unitholder will, if it wishes counsel on
the transactions contemplated hereby, retain its own independent counsel, and
(f) Sullivan & Cromwell LLP may represent the Investors (or any of their
Affiliates) in connection with any and all matters contemplated hereby
(including any dispute

69

--------------------------------------------------------------------------------




between the Investors, on the one hand, and any other Unitholder or the Company,
on the other hand,) and the Company and such Unitholder waives any conflict of
interest in connection with such representation by Sullivan & Cromwell LLP.
Section 14.22    Exercise of Rights Granted to the Investors and their
Affiliates. Each Unitholder recognizes, acknowledges and agrees that (a) the
Investors have substantial financial interests in the Company to preserve, (b)
each Investor may exercise any of its rights under this Agreement or any other
agreement between the Company or any of its Subsidiaries and such Investor in
its sole discretion, without taking into account any interest of the Company,
its Subsidiaries, any other Unitholder or any other Person and (c) the exercise
by such Investor of any of its rights as a Unitholder (including under this
Agreement) shall not be deemed to constitute a lack of good faith, a breach of
fiduciary duties or unfair dealing.
* * * * *



70

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Third Amended and Restated Limited Liability Company Agreement
as of the date first above written.
TOWNSEND HOLDINGS LLC
 
By:
/s/ Terrance R. Ahern
 
Name: Terrance R. Ahern
 
Title: Chief Executive Officer

THUNDER INVESTOR T-II, LLC
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

SINCLAIR GROUP, INC.
 
By:
/s/ Terrance R. Ahern
 
Name: Terrance R. Ahern
 
Title: Chief Executive Officer




























Signature Page to Third Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------






TERRANCE R. AHERN




By: /s/ Terrance R. Ahern
 
KEVIN W. LYNCH




By: /s/ Kevin W. Lynch
 
ANTHONY D. FRAMMARTINO




By: /s/ Anthony D. Frammartino
 
MICOLYN M. MAGEE




By: /s/ Micolyn M. Magee
 
JOSEPH P. OLSZAK




By: /s/ Joseph P. Olszak
 
MARTIN J. ROSENBERG




By: /s/ Martin J. Rosenberg
 
ROB M. KOCHIS




By: /s/ Rob M. Kochis
 
MICHAEL J. GOLUBIC




By: /s/ Michael J. Golubic
 
JOHN P. KOCH




By: /s/ John P. Koch
 


Signature Page to Third Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




ADAM CALMAN




By: /s/ Adam Calman
 
ROBERT DAVIES




By: /s/ Robert Davies
 
CHRISTOPHER LENNON




By: /s/ Christopher Lennon
 
JENNIFER YOUNG




By: /s/ Jennifer Young
 




















































Signature Page to Third Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------






Solely with respect to its obligations under Section 8.5:
 
 
 
 
 
NORTHSTAR ASSET MANAGEMENT GROUP INC.
 
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel and Secretary




Signature Page to Third Amended and Restated Limited Liability Company Agreement

--------------------------------------------------------------------------------




[ANNEX A – UNIT LEDGER]






